Explanations of vote
Oral explanations of vote
(DA) Mr President, thank you for the opportunity to express my views on the agreement that the EU has entered into today with Libya, with regard to which I have to say that there is one thing that is seriously lacking. It is strange to see that what is probably the most important element as far as Europeans are concerned is completely absent from this report, namely, the fact that illegal immigrants make enormous use of Libya as a transit country for entering Europe from all over Africa and from Asia, in other words, from large parts of the world. It is well-known that the EU is a magical land where the streets are flowing with riches and honey. It is therefore a huge magnet for an incredible number of people wanting to escape from the prison, poverty and misery that their own countries represent. It is also clear that the very fact that Libya, along with other North African countries, is patently used as a transit country is an enormous challenge for us in the EU. This ought to have played a much greater role in the discussions we had with the Libyan authorities - a much greater role with regard to the requirements we are imposing to prevent this pressure on Europe's borders. It is good that we have initiated talks, but it is frustrating that the talks are not permitted to deal with what is important.
(IT) Mr President, ladies and gentlemen, anti-Semitic and anti-Islamic feeling still exists to one degree or another in many parts of the world today, as do hostility and ill feeling towards Christians.
The events that have taken place recently, including violent attacks against Christians living in Pakistan, Iraq, Egypt, Nigeria and Cyprus, must be condemned in the strongest terms. A mutual understanding of other people's values is the very cornerstone of religious freedom, and it must not be restricted in such a serious way. People's fundamental freedoms must therefore be safeguarded, whether they are Christian or of other faiths.
At the same time, the European Union cannot and must not waste substantial resources on promoting other religions, particularly at this time of economic crisis. The Commission has spent an incredible EUR 4 million on promoting Islam. These funds could probably have been used for other important purposes.
(IT) Mr President, ladies and gentlemen, I believe that what we have approved today is fundamental. Religious freedom is the mother of all freedoms. It is one of our fundamental, inalienable human rights and is included in the Universal Declaration of Human Rights.
These rights include freedom to change religion or belief, and freedom, either alone or in community with others, and in public or private, to manifest religion or belief in teaching, practice, worship and observance. However, the massacres of recent months that have claimed victims from among the Christian minorities are the culmination of an offensive that is being conducted against Christians in many parts of the world with a systematic and indiscriminate degree of violence.
Unfortunately, as these events show, the right to religious freedom is today being called into question. This is creating intolerance, which is often encouraged and manipulated for political and financial ends. What is most striking in this current climate is the fact that the institutions are saying nothing. Any quiet protests are easily silenced.
(DA) Mr President, I share the concerns and views expressed by previous speakers. However, there is one particular aspect that has, in fact, been given far too little attention in this report. This is paragraph 7, which concerns the condemnation of the way in which the Turkish authorities are behaving in Northern Cyprus, which, according to all international rules, is unlawfully occupied by Turkey - by Turkish troops - and therefore by a country that is both formally and, in reality, negotiating its accession to the EU.
We are seeing how the Greek-Cypriot inhabitants who want to return to their churches, monasteries and sacred buildings in Northern Cyprus are being hampered when they want to come back, how they are being prevented from entering and simply restoring their churches and how they are being prevented from coming back and reclaiming the property that is rightfully theirs.
What we are actually witnessing in Northern Cyprus is the violent discrimination against, and suppression of, Christians, with the direct support of an EU candidate country, namely Turkey. That is unacceptable, and the European Parliament should therefore act in a way that is consistent with paragraph 7 and recommend that the negotiations with Turkey be stopped, at least until there is order in Northern Cyprus.
(PL) Mr President, in view of its roots, Europe has a particular obligation to protect all Christians throughout the world. This resolution is, of course, an expression of that obligation. Naturally, I endorsed it. However, Europe is also under an obligation to take steps which will, in future, protect all Christians throughout the world and not allow similar tragedies to occur again.
(PL) Mr President, recently, in several countries of the world, chiefly in countries where there is a very large Muslim majority, we have been seeing brutal acts of persecution of Christian minorities. We cannot stand idly by in the face of such events. The issue of religious freedom, as well as other civil liberties, continues to be a priority of the European Parliament's work. This is why I fully endorse the statement made by the President of the European Parliament, Mr Buzek, in which he condemns these crimes. I appeal, too, to the European Union to take all available diplomatic steps in order to secure religious liberties for minorities, particularly in countries whose citizens violate these rights. In the report on human rights in 2009 which was adopted recently, we emphasised the need for the Union to play an active role in efforts to improve human rights and democracy around the world. We called for the appointment of a special EU representative on human rights. Today's resolution is the perfect starting point for the next stage of our fight for these rights to be respected.
(PL) Mr President, I would like to express my delight at the adoption of the resolution on the persecution of Christians, of which I was also co-author. In addition, I would like to express my thanks to Mrs Ashton for her reaction to the situation of Christians in Alexandria. We remember the visit of the Syriac bishops from Iraq and their tragic accounts of the situation of Christians in Iraq. I would also like to mention, here John Paul II - in several months we will have the joy of his beatification - who was a great advocate for peace and dialogue between Christians, Jews, Muslims and followers of other religions. We remember the meetings in Assisi and John Paul II's visits both to a mosque and a synagogue in the name of respect and love to fellow men.
The situation of Christians around the world needs action from the European Union. It is our duty. We should use all political means, but we should also help those who have suffered materially because of persecution.
Mr President, as one of the co-authors, I voted for this historic resolution, but there are two important messages to the High Representative and the Commission which should be carried out as soon as possible.
Firstly, the Commission should develop, as a matter of urgency, an EU strategy on the enforcement of the right to freedom of religion, including a list of measures against states which knowingly fail to protect religious minorities.
Secondly, the Commission should develop a permanent system within the Human Rights Directorate of the External Action Service to monitor governmental restrictions on religious freedom and to report annually to Parliament.
(IT) Mr President, ladies and gentlemen, religious freedom is the basis of civilisation. Without it, democracy is crippled and society is forced into a belief that denies humanity and human dignity.
This is what is happening in various parts of the world. Extremist and fundamentalist beliefs are triggering deadly acts of violence against Christians, who are becoming true modern martyrs. The intolerance that is giving rise to this violence is generated by a fundamentalist culture. This is why any manifestation that denies other people's religious or cultural identity must be immediately and unfailingly condemned. The international community and its institutions have a duty to safeguard respect for religious faith. They have not always taken swift action when Christians have been the victims of massacres.
The Chaldeans in Iraq and the Copts in Egypt are in danger of disappearing from regions in which they have lived for centuries. Once again, I would like to thank President Buzek for enthusiastically embracing the idea of a torchlight procession, a light for Christians in memory of all the victims of fundamentalism.
Religious freedom must become a banner of the human community, and my wish is for everyone to enjoy faith, hope and charity, but also justice and freedom.
(IT) Mr President, ladies and gentlemen, I, too, voted in favour of this resolution, because the issue of protecting religious minorities around the world is now more crucial than ever.
It is extremely worrying that in 2011, people are still being persecuted for their beliefs. Article 10 of the Charter of Fundamental Rights of the European Union leaves no room for interpretation. It clearly lays down the right to full freedom of thought, conscience and religion. The attacks against certain religious communities that have taken place over the last few weeks are yet another indication of the urgent need for all governments to adopt effective measures to protect religious minorities, whatever the difficulties or threats.
The European Union's aim must be to foster inter-faith dialogue through greater cooperation between countries in Europe, but especially in countries where religious freedom is unfortunately not yet guaranteed. The right to religious freedom must be respected and guaranteed everywhere, without exception.
(FI) Mr President, this is an historic, excellent resolution. We need to focus attention on freedom of religion in Europe. It is important for us to remember our roots, which are to be found in Judaeo-Christian values. Fundamental European values and rights are built on this heritage - on these roots. Perhaps what happened to the Coptic Christians in Egypt made us sit up and take note. Christians need protection in different parts of the world, and not just in Egypt: similar things have taken place in Turkey and Assyria.
We Europeans should also take a particular interest in the fact that there are situations in the European Union in which we should intervene. People are becoming victims of persecution because of their religion.
This, in turn, is due to a misplaced fear of Islam. We have forsaken our values and therefore trampled on Christian values at its expense. We should not act in this way; instead, we need dialogue and freedom of religion. We need to ensure that we maintain our European cultural heritage, our Judaeo-Christian values, and defend them boldly. These values are a crucial part of our European identity.
(NL) Mr President, I have voted in favour of the motion for a resolution on the situation of Christians in the context of freedom of religion and I am happy that it has been adopted, but I still have some reservations about the use of veiled language. For example, it has not been unequivocally stated anywhere that the greatest problems Christians face are occurring in Islamic countries.
There again, in recital N, it is stated that Europe is not completely innocent when it comes to violation of freedom of religion. That may well be the case but, by saying that, we are putting occasional and isolated problems in Europe in the same category as structural discrimination of, and attacks against, Christians in Muslim countries. Besides, this is not just about bomb attacks and other forms of physical violence committed by Muslim extremists; in many Muslim countries, there is also an official policy that is directed against Christians. Just take the supposed unavailability of resources for renovating Christian churches in Turkey, or the difficulties surrounding the succession of the Ecumenical Patriarch of Constantinople. The behaviour of the Turkish occupation forces in Cyprus is also a real scandal.
(GA) Mr President, I attended the debate here yesterday. It was very interesting and very important. I also attended the candle lighting ceremony outside Parliament yesterday, and I thank our President, Jerzy Buzek, for the leadership he showed in that parade.
The persecution of Christians in recent times is reminiscent of the days of the Roman Empire when Christians were seen to be fair game for murder and attack. This has to be brought to an end. It is important that the European Union play its part here, and I think we are doing so, to ensure freedom of expression and freedom of practice for religious groups not only within the Union but also in applicant countries. That is a very important point around the world.
(GA) I am delighted that this historic resolution was adopted today, and especially that it was adopted unanimously.
(PL) Mr President, this resolution is very important, because it is first and because it comes at a particularly important moment. We know of the massacre of Christians in Iraq. We know what is happening in Egypt, and what has not happened there in recent years. We know of individual cases - but they are still important - of the murder of Christian clergy - and not only clergy - in Turkey, Syria and Pakistan. We know, too, what is going on in certain countries in Africa where there is a Muslim majority. In view of this, I am greatly surprised by the silence of the President of the European Commission, Mr Barroso. For a week, he did not comment. Only when pressed by the Prime Ministers of Member States - although not by the Prime Minister of my country - did he make a statement on this matter. It is good that Mrs Ashton has said something about this, but still. the head of the European Commission should have intervened immediately in this matter. He did not do so, and this is to be regretted.
Mr President, I am delighted that this House is cognisant of White Russia's slide into autocracy. The regime in Belarus represents a system of government that this continent ought to have put behind itself 20 years ago.
Nonetheless, I hope that this motion might prompt among some colleagues a measure of self-analysis. Look at it from the point of view of a former Soviet apparatchik analysing the European Union. I put it to you that he might find a few things that would make him feel rather at home. He would see that we are governed not by an elected president or an elected system, but by a 27-member Politburo called the European Commission, he would look and see this rubber-stamp Parliament that would make him feel a little nostalgic, he would see the series of five-year plans by which we administer our affairs, he would even see the fleet of special limousines and even special reserve shops for employees of the system and members of the nomenklatura.
Above all, he would see what Engels called 'the doctrine of false consciousness' - that when people vote, they do not understand their true interest and it is for us to impose a better system on them. I am reminded of that terrifying closing scene of Orwell's 'Animal Farm' where the animals look from man to pig and pig to man and find that they cannot tell which is which.
(FI) Mr President, I also voted in favour of this resolution, which was, at the very least, necessary. In my opinion, the European Union should be particularly vigilant regarding the human rights violations that occur in its neighbouring regions. I would have liked to see more regarding the problems faced by youth. Youth organisations in Belarus are not allowed to act freely; instead, they have to go underground.
For more than a year now, young people in Europe have been in the habit of organising street events where they have gagged important statues in European capitals, because they are mute. This is a protest against the lack of freedom of speech in Belarus. I hope that young Europeans will not have to gag the European Parliament or keep us mute, but that we can courageously defend our values and democracy.
Mr President, ladies and gentlemen, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supports the resolution tabled. We believe that it will be an important signal both to the Belarusian authorities and to civil society, the media and everyone fighting for the country's democratic development. We hope that the measures proposed in the resolution will be given careful consideration and be discussed by the Commission and the Council, and will be implemented as fast as possible to have an effect.
In fact, the inauguration ceremony for the re-elected President Lukashenko scheduled for tomorrow will not stop the issues that have been raised about him, the legality of the elections and the way in which the results in these elections were recorded. Up to now, the European Union has used various policies and mechanisms to influence Belarus and the Belarus leadership, with modest results. Perhaps it is time to consider new options or whether we do not have a new situation in the region which will allow us to apply other mechanisms.
Something that was alluded to in the resolution, which we consider extremely important and which has not been tried so far, is coordinating our policy and relations with Belarus with its immediate non-EU neighbours, that is to say, Russia, which is our strategic partner, and Ukraine, which is part of the Eastern Partnership. I think that through joint and coordinated efforts, we could achieve, if nothing else, at least an environment which would be politically more conducive to fair and democratic parliamentary elections, elections which are scheduled for next year.
The European Parliament also has to make fullest use of the options that are there. Today, we decided to send a delegation to Belarus, and I believe that allowing this delegation to visit the country and giving it the necessary assistance and contacts will be a test for the Belarus leadership. It will also allow us to get a clear idea and to see for ourselves the options the situation there holds.
(PL) Mr President, firstly, I would like to express my indignation at Mr Hannan's comparing Belarus to the European Union. His nonsensical statement was all the more unpleasant because it was applauded by some of my fellow Members from Poland among the European Conservatives and Reformists.
The Lukashenko regime should be isolated. The current policy of believing that the regime will gradually become open to democracy has turned out to be a miscalculation. The sanctions which should be imposed on Lukashenko's regime should be harsh, for among other reasons, that it is a country which is an immediate neighbour of Europe. In relation to such countries, we should expect the same standards as for the Member States of the European Union. In particular, I would like the European Commission to support independent media such as TV Belsat, Radio Racyja and others. They are important for spreading information so that it reaches the citizens of Belarus.
(PL) Mr President, the events in Belarus associated with the presidential elections have once again shaken public opinion in Europe. After a period of relative calm, President Lukashenko is again using force against opposition activists. He has turned again to the most shameful features of his dictatorship. The brutal clash with the participants of a peaceful demonstration and the arrest of opposition leaders and opposition candidates in the elections is a clear violation of human rights and signifies the abandonment of measures intended to improve relations with the democratic countries of Europe.
Therefore, I endorse in full Parliament's resolution calling for the immediate release of political prisoners and for the elections to be repeated. I strongly condemn the dictatorial practices of President Lukashenko's regime. I believe that pressure from European institutions will help ease the repression of Belarusian citizens. I also endorse all measures which support the development of civil society by relaxing visa policy, awarding grants to students and academic staff, and providing funding for independent organisations and media.
(DA) Mr President, there is no doubt that Belarus is something of a headache for Europe, and it is right that we should take every opportunity to criticise the regime as - fortunately - the last Communist dictatorship. We have a saying in Denmark that those who live in glasshouses should not throw stones, and therefore it is perhaps worth taking a look at what the EU looks like from the point of view of Belarus. Well, the EU is governed by a Commission made up of officials with absolutely no popular mandate, and it is only this Commission, made up of people with no popular movement behind them, no one to report to and no mandate from the citizens, that can table proposals. Once those proposals have been put forward and adopted, who is it who, with enormous political influence, ultimately decides how the EU legislation is to be implemented in the Member States? Again, it is people who have not been democratically elected, it is judges who sit at a nice comfortable distance from reality. The same can be said about this Parliament, where the vast majority are very comfortable inside the glass palaces where they have been placed, with no one to answer to at all and no understanding of the enormous concerns, opposition and agitation there is among the European citizens. If we look at the EU from Belarus's point of view, we may see many frightening similarities to the dictatorships that we are trying to fight against.
(PL) Mr President, I endorsed the resolution, being aware of the fact that the situation in Belarus is a very specific one. We are facing a fierce intensification of repression directed against human rights defenders. On the other hand, there is a sense in which this is happening as a result of the very thoughtless policy of some of the European Union's Member States, because it is certain that it was absolutely unnecessary to lend credibility to Mr Lukashenko in the eyes of Europe and the European Union as has been done by Mr Berlusconi, who has visited Belarus, the President of Lithuania, Mrs Grybauskaitė, and the foreign ministers of Germany and Poland. We need to fight, today, for civil liberties in Belarus, although we should do this while trying to avoid pushing Belarus into the arms of Russia, because this, too, is very important.
(SK) Mr President, experience from a number of Member States shows that, six years after Council Regulation No 1/2003, there had still been no positive movement over the consistent application of competition rules.
When deciding on disputes, national courts are not making use of the possibility of requesting information or an opinion on a given case from the European Commission, nor are they making use of the right to turn to the European Court of Justice with a preliminary question, and nor is the Commission making use of the right to intervene as an amicus curiae. Practice points to considerable problems with judicial application in this area, including major deviations from the settled case-law of the European courts. I have therefore called on the Commission to pay attention to the decisions of the national courts, and to take the measures necessary for achieving this objective. This call has been written into the Report on Competition Policy, and I have supported the final text of the report.
(DA) Mr President, there is no doubt that European competitiveness is under considerable pressure. We have to question whether there really is a will among the Member States to do something about this. One thing is clear, however, and that is that we have created a currency, a common currency, that is proving disastrous for the economy in the whole of southern Europe. One reason for this is that the majority of those countries cannot keep up and have completely failed to implement the reforms that are necessary if we are to cope with future competition with China, India, South America and others. However, even in those areas that we would like to regard as areas of low-hanging fruit, as easy areas, it is impossible to reach agreement. One example is a clear initiative like the common European patent. It is appalling that, in this area, which is simply a matter of technicalities, we have not once been able to reach agreement. This is an example of how ineffective the EU is. In an area that could so easily be so beneficial, we have allowed language differences to get in the way of us reaching agreement. In reality, this probably speaks volumes about the false foundation on which the whole of this cooperation is based.
(IT) Mr President, ladies and gentlemen, I appreciated the flexibility the Commission showed in drawing up the temporary State aid measures, which were introduced as a response to the financial and economic crisis. I also agree that it is a good idea to prepare a detailed evaluation of the decisions taken, in order to ensure equal conditions of competition within the Union.
I agree with the call for the Commission to ensure that banks reimburse the exorbitant levels of State aid they received, thereby ensuring fair competition within the internal market. I was one of the people who criticised the vast amounts of aid provided using taxpayers' money. I believe that public money should have been used to promote growth.
I hope that this will be the last time that taxpayers' savings are used to benefit bank shareholders and careless managers, and that new controls will be put in place to prevent speculation from damaging the economy again in the future.
I welcome the willingness to support the use of aid to promote common-interest projects, particularly those involving renewable energy.
(GA) Mr President, I was pleased to support this resolution as well.
I would say that one of the primary functions of the European Union is to guarantee fair competition for all, and particularly for SMEs and, of course, consumers.
There has long been suspicion that people are exploiting the market and, at this moment, in my country, people are alarmed at the uniform and systematic rise, for instance, in petrol and diesel prices at all pumps throughout the country.
Likewise, farmers have long been suspicious that there is a cartel operating, particularly when it comes to uniform and speedy reduction of cattle prices at the slightest whim.
And, of course, recently we saw that the European Court ruled against telecommunications companies regarding roaming charges in Europe.
So we have to be constantly vigilant and be prepared to take firm and immediate action whenever there is unfair competition.
(PL) Mr President, this is an important report, which has been written by someone with huge experience in the area. I think it has to be said very clearly that the European Union deserves to have greater openness and greater competition. We should not be afraid of this. It fosters Europe's development in a situation when, speaking very frankly, we are behind when compared to America and Asia. A resolution of this kind serves to make the European economy more effective, which is why it is so important and so necessary, and therefore I voted in favour of its adoption.
(FI) Mr President, I wish to thank the rapporteur, Mr Gahler, for this excellent report. It takes excellent account of the needs of the European Union's High North, and the sustainable development that is needed there. Because I myself come from a northern area, it gave me great pleasure to follow this process. I found that the report took into consideration issues relating to climate and livelihood to a satisfactory degree. For example, it considered the issue of reindeer husbandry, which is a very important source of livelihood in this region. Mr Gahler also took excellent account of the sole indigenous European people, the Sami.
I especially want to praise and thank Mr Gahler for giving attention to the amendment I tabled concerning the establishment of an Arctic Information Centre at the University of Lapland, and, furthermore, for mentioning it in the report. That is very important. I am pleased that the Finns are demonstrating crossparty cooperation on this matter. This is about the future of Finland's northern dimension and the whole of northern Europe, one in which we want to see sustainable development.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament believes that the report on the Black Sea strategy really is important and timely, because it provides an assessment of what has been achieved in the Black Sea region so far and gives a number of recommendations as to what the European Union can still do in this respect.
We believe that the political coordination among partners who have highly differentiated levels of cooperation with the European Union is difficult, but not impossible. It also makes sense at a political level to try and combine our efforts, bearing in mind that three of the countries are European Union Member States, one is a strategic partner, and others are part of the Eastern Partnership, while Turkey is a candidate for membership
The European Union's inability to engage more energetically in the region has, at least hitherto, deprived us of the development and opportunity to use a great potential, and in this sense, we should say at the present time that the Black Sea Synergy, which, from the outset, was assessed as an insufficiently ambitious initiative on the part of the European Union, has to be developed into a proper strategy for the Black Sea.
We already have models of interaction that can be applied successfully, provided, of course, that we adapt them to the region. An example is the Baltic Sea strategy, which, at macro level, has been successful in developing regional cooperation.
We believe that several steps - not all of which were included in the report - need to be taken right now. First, at a practical level, within the framework of the neighbourhood policy review being done at the moment, we have to consider a greater coherence between the Black Sea Synergy and the Eastern Partnership, as almost all countries of the Eastern Partnership save Belarus are also part of the Black Sea Synergy.
The second aspect is that political dialogue needs to be strengthened at ministerial as well as parliamentary level, and we should try and find a greater coherence between the Danubian strategy and future initiatives for the Black Sea region. All this should result in a strategy that can go on stream with separate budgetary funding in the next budget framework.
(PL) Mr President, the proposal contained in Mr Ungureanu's resolution, which has now been adopted, for Black Sea policy to become a fully-fledged strategy, is worthy of widespread support. The fact that Bulgaria and Romania are EU Member States, the Eastern Partnership - the special relations with the countries of the Eastern Partnership and with Russia - and the negotiations being carried on with other countries in the region on EU membership all justify the region's political significance for the European Union. The Black Sea has become an important region for the transit of energy resources and for promising projects which are important for the Union, such as the Nabucco project, which is strategically important for the diversification of gas supply. I fully share, too, the opinion of Mr Ungureanu, whom I congratulate on the report, that the strategy must ensure the recognition of all actors in the region, and not just of the biggest states, and that it must fit in with other strategies, such as the strategy for the Mediterranean Sea.
(HU) Mr President, with the accession of Romania and Bulgaria in 2007, part of the Black Sea became an inland sea of the European Union. The region is of exceptional strategic importance and our involvement there needs to be intensified. To this end, it is vital for Parliament to draw up a new strategy, in addition to providing financial and human resources, in the form of a separate item of the EU budget. The new strategy must serve to ensure the peace, stability and prosperity of the Black Sea region, and to guarantee the energy security of the EU. The diversification of supply lines and resources must be given even higher priority, and I would therefore like to stress the importance of the planned development of liquid natural gas terminals at Black Sea ports. The transit routes crossing the region could also significantly improve supply to the EU. Further intensification of cooperation with the countries of the Black Sea is a vital element of the success of Nabucco, the Trans-Adriatic pipeline and the Pan-European oil pipeline, which are of special significance to the EU. For this reason, I voted in favour of the report.
(RO) Mr President, just as in the case of Belarus, I wanted to give my reason for the way I voted on the EU's Black Sea strategy. I want to start by saying that the timing of the idea from my colleague, Traian Ungureanu, to draft an own-initiative report is extremely apt when the European Union is strengthening its regional policy by devising strategies for coastal regions such as the Baltic Sea, the High North and, in this instance, the Black Sea.
I also wish to say how pleased I am that the amendments which I tabled have been included in the resolution text. These amendments highlighted the need to create a network of NGOs in this region, encourage programmes promoting intercultural and inter-religious dialogue, as well as initiatives such as the Black Sea Universities Network. In my view, all these measures are good examples of the way in which interaction between civil societies can generate positive synergy in the region.
Finally, I wanted to stress not only the need to strike a balance between economic development and environmental protection, but also the need to implement fully the Convention on the Protection of the Black Sea against Pollution. I hope that this initiative adopted today in Parliament will receive the attention it is due from the Council as well, which ought to deal with this matter as a priority issue for the European agenda.
Written explanations of vote
Taking into account the geographical situation of Libya and the economic interdependence between the EU and Libya, the pursuit of an EU/Libya strategic partnership is in the common interest. Nevertheless, we cannot forget the dictatorial regime that rules this country, with a lack of respect for human rights and fundamental freedoms. In spite of the clear interest of many Member States in pursuing a framework agreement with Libya, the EU cannot forget the fundamental values it defends and subordinate itself to economic interests only. A partnership is needed in order to implement legal reforms with regard to human rights in the country and, at the same time, enable the diversification of the national economy, bearing in mind some progress that has already been made, such as giving up its nuclear programme, or even international obligations that the state has with regard to human rights, in spite of sanctions applied by the UN.
in writing. - I voted in favour of this resolution on the negotiations on the EU-Libya Framework Agreement. Libya remains an authoritarian regime, its population does not enjoy basic human rights, and capital punishment is regularly carried out. The state institutions are not democratically accountable and state power is not anchored in the rule of law. Nevertheless, Libya has expanding commercial and political relations with EU Member States, and the country is strategically important for the EU. Negotiations on an EU-Libya Framework Agreement started in November 2008.
However, the development of relations must ensure full respect for European values and principles, and it is important to request firmly that the Council and the Commission take necessary steps - such as strongly recommending that Libya ratify and implement the Geneva Convention on Refugees of 1951 and its 1967 protocol; requesting that the Libyan authorities sign a memorandum of understanding granting UNHCR a legal presence in the country; encouraging Libya to commit to a moratorium on the death penalty, etc. - in order to protect European values.
I welcome the commitments made under the framework agreement being negotiated at the moment, which covers a vast range of issues, from strengthening political dialogue to managing migration, from developing trade and economic relations to energy security and improved cooperation in a number of sectors. I believe that the framework agreement could be an opportunity to strengthen the political dialogue between Libya and the EU. I would highlight the role of the framework agreement, which includes measures to assist the development of institutional capacity as a means of reinforcing civil society, aids modernisation, encourages the introduction of democratic reforms and the creation of independent social communication and the rule of law, and supports other efforts aimed at opening up space for companies, academic institutions, non-governmental organisations and other Libyan players.
The economic partnership between Europe and Libya is already a reality. Libya holds the largest confirmed oil reserves in Africa and is Europe's third largest energy (oil and gas) supplier. What is more, the EU is Libya's biggest trading partner (with 70% of its total trade in 2009). Europe has to recognise that Libya plays an important role in the field of regional and world security, both in the context of containing Islamic extremism and also in the context of regional stabilisation.
Therefore, it is to be welcomed that a partnership framework agreement is being negotiated but, as is quite clear in the report, it must not leave aside certain questions that I consider to be fundamental: the progressive democratisation of the regime; greater respect for human rights, in particular, freedom in its various forms; a progressive change in the criminal law system, aiming to abandon the death penalty; acceptance of the jurisdiction of the International Criminal Court; and ratification of the 1951 Geneva Convention.
The opening of negotiations between the European Union and Libya constitutes an opportunity to guarantee better economic development conditions for both parties and, at the same time, promote a serious change in the Mediterranean region and in Africa with regard to respect for human rights, to their contribution to global peace and stability, and to combating climate change. Libya has 6 million inhabitants, 2 million of whom are foreigners. It has the largest proven oil reserves in Africa and is Europe's third most important supplier of energy, in the form of oil and gas. The EU is its biggest trade partner: transactions between the two parties represent almost 70% of Libya's trade in 2009. The framework partnership agreement with the EU must be seen as an opportunity to demonstrate the advantages of human values and democracy in terms of sustained and diversified development. As this report points out, this process cannot be dissociated from the fundamental values of the EU, such as combating the death penalty and discrimination against minorities, immigrants and refugees, such as promoting public health, and such as the need for political democratisation.
Implementing a framework agreement designed to promote cooperation in the fight against illegal immigration and aiming, at the same time, at political dialogue based on human rights, is one of the priorities for the Union's Mediterranean policy. Even though the final text contains a few inaccuracies, I think we should support it, in the hope that it will spur the government in Tripoli to greater efforts in the fight against trafficking in human beings in the region, and also make it take stock of the situation in order to become a responsible partner in other areas, such as security and energy.
Libya is a country which requires a great deal of work. A dictatorship, ignorance of human rights, lack of a migration policy and a poorly developed health service are just some of the problems which Libyans and foreigners living in Libya have to face up to every day. On the other hand, the potential, the rich natural resources and the cultural heritage of this region of Africa are values which can enable Libya to achieve economic development, an improvement in the quality of life of the people who live there and the opening up of the country to international markets. Hammering out suitable conditions for the EU-Libya agreement, which means persuading the Libyan authorities to end practices which violate fundamental human rights, to change migration policy and to accept legal responsibility, will bring mutual benefits and contribute to the region's development.
The report adopted today contains proposals that the European Parliament considers indispensable in order to wind up the ongoing negotiations between the European Union and Libya aimed at the conclusion of a cooperation agreement. The conclusion of the framework agreement would provide an opportunity to tackle important issues such as political relations, immigration and security, energy, public health, development, trade, climate change, energy and culture. At the same time, it would be a decisive step towards achieving the more general aim of improving relations between the Mediterranean area of the European Union and Africa. As an Italian MEP, I have to emphasise the historical and economic reasons that have led to Italy's favourable relations with Libya over the years. At the same time, I have to emphasise the importance of strengthening cooperation between the EU and Libya, and by this I mean cooperation not just in economic matters, but also from the point of view of safeguarding human rights. It is my hope that the European Union can play a leading role in the reception of migrants and in supporting the fight against trafficking in human beings.
This report is astonishing in its contradictions. It welcomes negotiations on the EU-Libya Framework Agreement with a view to eventually bringing Libya into the Euro-Mediterranean Free Trade Area (EMFTA) that eurocracy has been preparing for the past 15 years. However, it also lists a whole series of violations of human rights and democracy by a regime it describes as authoritarian. Meanwhile, the common position against Cuba is being maintained. This is a case of double standards. For today's European Union, the prerequisite for trade is not respect for human rights and democracy but rather the establishment of a market economy and free, distorted competition. The Union represents cowardly imperialism, as evidenced by its belated response to the situation in Tunisia.
We are all aware that Libya is persisting in a dictatorial regime, and is systematically violating international conventions on fundamental rights and freedoms. In spite of these facts, Libya has been expanding its trade and political relations with a number of EU Member States. The role of Libya, as partner on many issues in the Mediterranean region and in Africa, has been found to have a major impact on the security and stability of the region, in particular, on migration, public health, development, trade and economic relations, climate change, energy and cultural heritage. In this context, the framework agreement being negotiated at the moment is important, but we must not fail to respond to several fundamental issues, in particular: the progressive democratisation of the regime, respect for human rights, changes to the criminal justice system, with the abolition of the death penalty as a first priority, and signing up to the Geneva Convention.
On account of their complexity and significance for Europe, relations between the European Union and Libya must be considered objectively. Naturally, respect for human rights play an important role, which is why it also makes sense for Brussels to call on Libya to ratify the Geneva Convention on Refugees of 1951 or to urge a moratorium on the death penalty. However, we must also consider the fact that Libya is an important transit country for illegal mass immigration from Africa to Europe. For this reason, no purpose will be served by a general rejection of a readmission agreement with Tripoli, as contained in the report from the Committee on Foreign Affairs.
If we do not get a readmission agreement with Libya, the pressure on Europe as a destination for immigrants will increase even further. Because illegal mass immigration is a vital issue in relation to the survival of Europe as an historical entity, the EU would be well advised to take a differentiated view of its relations with Tripoli and to include Libya in its strategies for controlling the flow of migration.
I voted in favour of the proposal for a European Parliament recommendation to the Council on the negotiations on the EU-Libya Framework Agreement. I fully support the key points made by Mrs Gomes in the report, i.e. the need for Libya to introduce a moratorium on the use of the death penalty, to ratify the Geneva Convention on Refugees, to actively fight trafficking of human beings, to guarantee fair agreements for illegal migrants and to adopt modern asylum laws.
I would like to add that on several occasions, we have requested that the European institutions be allowed to check the actual conditions in refugee camps in Libya before a framework agreement is reached. Parliament should take immediate action to raise the issue more vigorously. As far as I and many of my fellow Members are concerned, we will be unable to support the framework agreement unless the requirements made by Mrs Gomes in the report adopted today are met.
The current negotiations between the European Union and Libya to finalise a framework agreement designed to promote political and economic relations between the Member States and this Maghreb country are of crucial strategic importance to the Union's cross-border relations. I therefore voted in favour of the European Parliament recommendation to the Council. The primary aim of the agreement is to improve the lives of the Libyan people in political, social and economic terms through the promotion of fundamental rights as the founding basis of the agreement. The agreement will seek to make up for Libya's shortcomings by providing greater protection of human and democratic rights and developing commercial cooperation, as well as by establishing strict joint controls over illegal immigration.
The green light has reluctantly been given for the negotiations between the EU and Libya to continue, as a means of strengthening our relationship. However, it is anything but a blank cheque. Our energy security, our commercial and economic interests, and our cooperation in managing migratory flows should never conceal the continual disregard shown by the Libyan authorities and Colonel Gaddafi for the most basic human rights. Colonel Gaddafi is a dictator who has been in power for 41 years, and who said just a few days ago that he regrets the departure of his Tunisian counterpart, Mr Ben Ali. It is a repressive regime: death penalties (506 in May 2009 - of which 50% were foreigners), executions and corporal punishment, illegal detention and inhumane treatment of migrants crossing its territory to reach Europe.
Our resolution particularly stresses this point by recalling that any common migration policy must be conditional on more stringent safeguards for the protection of migrants and other fundamental freedoms. Similarly, any readmission agreement with that country should automatically exclude asylum seekers, refugees, or those in need of protection, and should avoid collective expulsions.
in writing. - For over 40 years, Libya has been ruled by a dictatorial regime in which power is concentrated in one man, Colonel Gaddafi, the longest serving African and Arab leader. Libyans enjoy free education and healthcare and subsidised housing, benefiting from some degree of social distribution of the oil income. Yet, despite the GDP growth rates, development lags behind that of other oil-rich countries and Libya is one of the less diversified economies in the region, foreign investment remaining at the mercy of the unpredictable decisions of the ruler.
The Libyan people do not enjoy basic human rights and freedoms, despite the fact that their state has specific international obligations to respect human rights, having been recently elected to the United Nations Human Rights Council and having ratified a number of legally binding international instruments. Capital punishment is regularly carried out.
In conclusion, Libya's strategic importance and the many challenges it poses underline the need for a comprehensive EU policy towards Libya. The EU needs to engage with Libya across a broad range of issues. This framework agreement must also be a substantive tool to promote the rule of law, respect for human rights, protection of migrants and refugees and sustainable development in Libya.
I voted in favour of this resolution because I believe that it can help the Libyan people to improve their living conditions, which are often conditioned by a lack of respect for human rights and the most basic freedoms.
Cooperation between the EU and Libya may be a decisive factor in boosting the potential of the country, which is currently having to get to grips with a very complex situation. Prisoners often suffer torture, corporal punishment such as flogging, beating, electric shocks and the deliberate withholding of medical assistance. There are no asylum laws in Libya and, as a result, there is no legal recognition of the need to guarantee protection for refugees.
As if this were not enough, the death penalty still applies to a large number of crimes, and death sentences continue to be handed down by the Libyan courts, in breach of international standards concerning the right to a fair trial. The European Union must conclude the framework agreement as soon as possible. It will be the first proper agreement between Libya and the EU, and will therefore bring real benefits to the local population in terms of their fundamental rights as well as in political and socio-economic terms.
Today's vote on the EU-Libya Framework Agreement is the result of some tough negotiations, particularly on the issue of migrants. In Libya, the situation regarding human rights for refugees and asylum seekers is extremely dangerous. They have no legal recognition and there is no system in place to protect them. I hope that their fundamental human rights will be safeguarded, along with their right to asylum.
Libya has not ratified the Geneva Convention of 28 July 1951 or the Protocol of 1967 relating to the Status of Refugees, and at the moment, does not intend to do so. However, in 1981, it did ratify the 1969 Convention Governing the Specific Aspects of Refugee Problems in Africa. It is therefore bound to comply with the principle of non-refoulement of migrants requiring international protection, who must be identified in accordance with criteria that are no less strict than those established by the Geneva Convention itself.
Under international law, people from countries such as Somalia, Sudan, Eritrea and Ethiopia have the right to humanitarian protection and political asylum, and I hope that the Libyan authorities will agree to cooperate with the United Nations High Commissioner for Refugees.
in writing. - I voted in favour of this important resolution as we have to condemn in the strongest terms the recent attacks on Christian communities around the world - be it in Egypt, Pakistan, Iraq or any other country.
Christian communities have been living in various Muslim countries of the Middle East since the early days of Christianity. It is therefore totally unacceptable that, after centuries of peaceful cohabitation, Christians should be forced to flee these countries or be closed up in ghettos. This is yet another reason to continue our struggle against Islamic fundamentalists who distort reality and want to portray our global action against terrorism as an attack on the Muslim world. It is precisely the Islamic fundamentalists who are seeking war between religions and civilisations.
We must therefore do everything possible to root out these religious fanatics and to marginalise them in their respective societies. This has to be done in cooperation with the moderate elements of Muslim societies. We should therefore welcome vigorous public reactions in certain Muslim countries, such as Egypt for example, where the general public strongly condemned terrorist attacks against Christians and demanded action against those responsible.
We were all very shocked at the recent terrorist attack against the Syriac Catholic cathedral in Baghdad. This attack comes on top of a series of grave events, all of which were religiously motivated. This is a very sensitive subject. The European People's Party (Christian Democrats) is very attached to secular principles and is in favour of respect being shown for all religions in Europe, including Islam. This being so, we cannot remain indifferent to the fate awaiting a number of Christian communities throughout the world. Every religion must be shown equal respect, and that is why I endorsed this European Parliament resolution. All of the events that Parliament is condemning took place in Muslim countries, where particular attention must be paid to the fate of Christians. Hence, we must all work towards ensuring respect for different religious beliefs, and I believe that this text is in keeping with that approach.
I voted in favour of the European Parliament resolution on the situation of Christians in the context of freedom of religion, which condemns the deadly attacks against Christians in the East. The attacks against Christians in recent months are a tragedy for the many victims, particularly in Baghdad and Alexandria, but also for their co-religionists. Christians have lived in the East for 2 000 years; they are inscribed in the history of their country. Today, however, they are fleeing the region en masse. Because of this forced exile, these countries are losing a substantial proportion of their human resources. The Near and Middle East regions have always been an area of diversity and cohabitation of religious minorities. The terrorists behind these attacks are trying to instigate a clash between East and West, pitting the Muslim world against the Christian world. All of this has been fiendishly planned. Christians in Iraq and Egypt may be feeling abandoned and betrayed. It is important that the Egyptian and Iraqi authorities find and harshly judge the authors of these massacres.
This House has at last been able to vote on a wide-ranging resolution on the situation of Christians around the world. Europe needs to do much more than it has done so far in terms of protecting Christians around the world. It has the instruments to do so, if it wants to. The hope is that this resolution will mark the beginning of a change in approach by Union bodies, especially from a diplomatic and commercial viewpoint, in their bilateral dialogues with the many - too many - countries that tolerate anti-Christian persecutions, or even lend support to the culture of Christianophobia. When the EU signs commercial, economic and cooperation agreements with third countries, it really must enforce the human rights clauses with great determination, which is something it has not done up to now. It is no longer acceptable to see that countries where Christians are discriminated against and persecuted have signed important agreements with the EU that are fundamentally based on respect for human rights. I therefore declare my vote in favour of the resolution.
I support the motion for a resolution on the situation of Christians in the context of freedom of religion, because European politics should not ignore the escalation of violence that has taken place in recent months.
Europe must not be overcautious and afraid to support the right of Christian communities in the Middle East and around the world to profess their faith and religion freely. Dialogue and mutual respect are inalienable values for the European Union, and it is essential for the High Representative, Catherine Ashton, to become a spokesperson for this position, and to strongly uphold it in our bilateral relations with other countries.
I congratulate the European Union on having repeatedly demonstrated its commitment to religious freedom, freedom of conscience and freedom of thought. Governments have a duty to guarantee these freedoms throughout the world, bearing in mind that the development of human rights, democracy and civil liberties is the common base on which the European Union builds its relations with other countries, and which is provided for in the clause relating to democracy inscribed in the agreements concluded between the EU and third countries.
in writing. - We have all witnessed the plight of Coptic Christians in Egypt in the last months. Such acts of violence should be condemned in the most absolute of terms. It is not only intolerance towards Christians that should be condemned but rather any form of intolerance towards the exercise of a person's religious freedom. I believe that this resolution was well balanced and I have thus voted in favour of the resolution.
I am pleased that the European Parliament has debated and adopted a resolution condemning the recent attacks on Christians. Religious freedom is one of the main fundamental human rights; one that is generally recognised by national constitutions and international conventions. The existence of so many standards at various levels of governance, both national and international, and all over the world, shows that there is unanimous consensus about the importance of religious freedom. However, legislation is not enough. It is the foundation on which to build effective policies. Over the last 50 years, the globalisation process has brought distant civilisations into contact with each another. In order to make sure that such contact does not turn into conflict, it is not enough just to condemn the recent attacks. We need to reaffirm our commitment to the creation of policies that encourage religious pluralism and ensure that different groups learn to be tolerant of each other. It is not just fundamentalism that is the threat. Today, religious freedom is also under attack from widespread secularism, which is trying to eliminate the spiritual world of the individual from public life. Religious freedom concerns all religions; it even concerns atheists. This is because, when there is acceptance of religious freedom, there is also acceptance of its opposite, in other words, the freedom not to profess any religion.
The increase in attacks against Christians requires a common stance on how to protect them. In order to increase religious tolerance, the relevant governments must guarantee that the perpetrators of the attacks are identified and brought to justice by due legal process. Protection must be afforded to Christians on the basis of equal respect for any denomination.
In the situation where respect for human rights and civil liberties, including freedom of religion or belief, are fundamental principles and objectives of the European Union and provide common ground for relations with third countries, it must reaffirm its support for any initiative aimed at promoting dialogue and mutual respect among religious and other communities.
Last but not least, religious authorities are called on to promote tolerance and adopt initiatives against hatred, violent radicalisation and extremism.
I was one of the earliest supporters of this motion for a resolution, whose description of the situation endured by Christian minorities in some countries of the Middle East I believe to be timely and accurate, to a large extent. One of the most noble functions of the European Parliament, as regards external action, is the defence and promotion of the values in which we believe: in this case, we are specifically referring to freedom of thought, freedom of conscience, freedom of expression and freedom of religion. These freedoms have clearly been called into question through the cowardly attacks of religious fanatics, who have murdered innocent people, sometimes on a massive scale, in a way that I consider both inhuman and incomprehensible.
I hope that this resolution, supported by all the parliamentary groups, will help to increase awareness among members of the public, and among senior government and public administration figures in the countries concerned of the importance of the full exercise of fundamental freedoms in their countries and of bringing murderers and agitators to justice. These are important in order to promote both inter-religious and inter-cultural dialogue internally and between our societies, which, despite living on different continents, share quite a number of common values and visions.
As of 2011, the Christian community is the most persecuted in the world; fortunately, European Member States have noticed and are beginning to respond.
Our condemnation of the attacks is fair and necessary, but insufficient: the principle of reciprocity does not appear in this resolution.
Moreover, the EU's half-hearted condemnation of Turkey's actions in the area of Cyprus that it occupies militarily, alas, will not be followed by the results that the French people have been hoping for - the cessation of accession negotiations with Turkey - and will provide no incentive whatsoever.
I support this resolution in support of Christians murdered around the world, but nevertheless regret certain omissions and inconsistencies.
Attacks on Christians are increasing throughout the world. This worrying and deplorable fact has to be deeply regretted, particularly since Christianity preaches peace and understanding between men, regardless of whether they are Jews or Greeks, as St Paul would say. What is being threatened is the religious freedom and peace of communities that have existed for centuries. They have lived peacefully alongside other religions in the areas where they are settled and are the subject of indiscriminate violence simply because they believe in Christ. The question goes much further, however. Apart from the attacks that have been made, the Christian faith and its manifestations are also being attacked in Europe itself, often in the guise of the corruption of such concepts as secularity and the neutrality of states and institutions. In this respect, I must deplore the recent attacks on the celebration of Catholic mass in Barcelona and call on the Spanish Government and the European institutions to condemn and combat the Christophobic atmosphere that seems to be on the rise. Those who deny their own roots deserve little respect from anyone else.
Everyone has the right to freedom of religion, conscience and thought. This right confers the freedom to practice your own religion or beliefs, individually or together with others, both in public and in private, through worship, rites, practices and teaching. Statistics on religious freedom show that the majority of acts of religious violence are against Christians. In fact, it is well known that innocent lives have recently been lost in bloody attacks against Christian communities in Nigeria, Alexandria, the Philippines, Iraq and Syria. In addition, the Iranian Government has intensified its campaign against Christians in the Islamic Republic. In Vietnam, too, there is severe repression of the activities of the Catholic Church and other religious communities. In addition to condemning these attacks and urging governments to guarantee freedom of religion, conscience and thought, the Council, Commission and also the High Representative of the EU for Foreign Affairs must dedicate greater attention to the issue of religious freedom and take specific, urgent measures, including measures against the countries that deliberately do not protect religious confessions.
The resolution voted on today showed great concern for the rising intolerance, repression and acts of violence against Christians. I think it is crucial to condemn the recent episodes in countries which are far away but have an established Christian community. The events in Egypt, Nigeria, Pakistan, the Philippines, Cyprus, Iran and Iraq are even more serious when you consider that religion is being exploited merely for the sake of wielding power. The European Union, through its High Representative of the Union for Foreign Affairs and Security Policy, should make freedom of religion and belief and the security of religious communities, including Christians, a priority in the Union's international relations. This priority should be reflected in international agreements and in reports on human rights. I am convinced that religious freedom must be strenuously defended, even at the cost of inflicting heavy sanctions on countries which fail to respect this fundamental principle.
As the resolution states, the promotion of democracy and respect for human rights must be considered to be among the most important aims of the European Union. In recent months, we have witnessed an upsurge of violence against Christian minorities around the world, particularly in countries where Islam is the majority religion. This can no longer be tolerated. I support this resolution, in the hope that the European institutions will fight religious intolerance more firmly and use all the means at their disposal to ensure safety and freedom of worship for the millions of Christians scattered around the world.
Next week, we celebrate Holocaust Memorial Day, which, of course, will take us back to the past, and Auschwitz. It was a good thing that the resolution that we have adopted brings us to the present time, to consider the martyrs of today. The premise is that freedom of religion must apply to all religions.
Since we raise the issue separately of the persecution experienced by Christians, this does not mean that we are biased. It is because this, the largest group of those suffering persecution, is the one that tends to be the easiest to forget about in Europe. It is time to put this right, for we know that in the last century, more Christians died because of their faith than in the previous 1 900 years. Of those killed now because of their religion, 75% are Christians.
Open Doors International has listed the 10 countries where Christians encounter most violence in the world. They are North Korea, Iran, Saudi Arabia, Somalia, the Maldives, Afghanistan, Yemen, Mauritania, Laos and Uzbekistan, but the list goes on. Approximately 100 million Christians every day suffer violence because of their religion.
Obviously, something concrete must come from the resolution that we have adopted. The European External Action Service must show determination and address these failings surrounding freedom of religion. Our foreign policy agreements with third countries must include a clause on freedom of religion and reciprocity. From the perspective of the promotion of human rights, it is crucially important to speak about freedom of religion, because that is the human rights litmus test: freedom of speech and expression and freedom of association lie at the heart of human rights.
In recent years, 75% of terrorist attacks of a religious nature have been against Christians. In the last few months in particular, there has been an increase in the number of attacks, including direct attacks on churches while services were being held. It is unacceptable in the 21st century for religious communities to have to be afraid to practise their faith freely. The principle of the freedom of religion must apply to everyone throughout the world. I therefore support the proposal to develop a strategy to actually enable the right to freedom of religious expression to be exercised.
My Christian roots cannot but condemn any act of violence against Christians and other religious communities around the world. Likewise, this condemnation extends to any kind of discrimination and intolerance based on religion and faith against practitioners of a religion. I believe the right to freedom of thought, conscience and religion is a fundamental human right, which we hope to protect by means of this resolution.
in writing. - I voted for this resolution, which strongly condemns all acts of violence against Christians and other religious communities, as well as all kinds of discrimination and intolerance based on religion and belief, against religious people, apostates and non-believers. The resolution stresses that the right to freedom of thought, conscience and religion is a fundamental human right, and it expresses concern about the exodus of Christians from various countries, especially Middle Eastern countries, in recent years.
I urge the authorities of states with alarmingly high levels of attacks against religious denominations to take responsibility for ensuring normal and public religious practices for all religious denominations; to step up their efforts to provide reliable and efficient protection for the religious denominations in their countries; and to ensure the personal safety and physical integrity of members of religious denominations there, thereby complying with the obligations to which they have already committed themselves in the international arena.
As socialists, we support human rights as one of our basic policies. Religious rights are an integral part of this policy and that is why we are in favour of strengthening them. The events at Christmas, when the occupying forces interrupted mass in Rizokarpaso in occupied Cyprus, were an abomination. State terrorism is being imposed in Turkish-occupied Cyprus by Turkey and the occupying army, at the expense of the Orthodox Christians, especially the few remaining Greek Cypriots trapped there.
The French Republic's concept of secularism is the separation of church and state. It guarantees freedom of conscience and of worship. Religious violence is rooted in the dogmatism that is inherent in all religions. We must therefore protect people against the violence generated by these religions. Despite its implicit references to the criminal theory of a 'clash of civilisations' and to the blind claims of the Catholic church, this text is a means of demanding religious freedom around the world and the protection of practising individuals against fanaticism. I shall vote in favour, out of compassion and conviction.
We must vehemently condemn the various attacks against Christian communities throughout the world but, in particular, in Africa, Asia and the Middle East. The proliferation of these episodes of intolerance, repression and violent acts directed at communities must concern us all. The authorities of the countries concerned have made every effort to identify the perpetrators of and those responsible for such attacks against Christian communities. Those responsible for these attacks and other acts of violence against Christians must be brought to justice and duly judged.
The lip service paid by the European Union to religious freedom is not enough. In Islamic countries in particular, Christians are seen as fair game for suppression and, frequently, murder. Despite this shocking situation, the EU, as a lofty community of values, has mostly chosen a policy of polite silence. All in all, it would seem as if the political elite in Brussels, which is indifferent to Europe's Christian roots, has also forgotten the fate of Christians in Islamic countries. Instead of demanding an end to the persecution of Christians, we take refuge in political correctness, preferring to concern ourselves with the welfare of those Muslims living in the EU, who enjoy a level of religious freedom that most Christians in the Islamic world can only dream of.
In future, the plight of Christians must play a special role in the management of the EU's foreign relations with Islamic countries. The EU has sufficient ways and means to help improve the situation of Christians. For example, development aid and other financial supports should be made conditional on allowing religious freedom for Christians. I have voted accordingly.
It was with some determination that I voted today to condemn violence against Christian communities and religious minorities.
Respect for human rights and religious freedom must be a cornerstone of relations with other countries. I have personally experienced the Turkish occupation of Northern Cyprus, a situation to which Europe has turned a deaf ear, even though Cyprus is a Member State. In occupied Cyprus, most of the churches have been destroyed, the statues of saints have been disfigured, and on Christmas Day, Turkish soldiers prevented the celebration of Mass in two Orthodox churches.
Our freedom, the survival of a culture and a way of life based on the absolute value of the human person and equality of everyone before the state, equal rights for women, democracy and social justice are all in danger today.
Religious intolerance is becoming an increasingly frequent phenomenon in various parts of the world, and the terrible attacks against Christians in Egypt and Iraq over the last few weeks are the latest dangerous challenge posed by fundamentalist terrorism. All of us in Europe need to open our eyes and take action to safeguard freedom of religion.
Recent attacks against Christian communities in Egypt, Nigeria, Iraq and Pakistan have made European intervention necessary, and the EU has strongly condemned the persecutions and mobilised its High Representative for Foreign Affairs and Security Policy. I voted in favour of the resolution on the situation of Christians in the context of freedom of religion because I feel we are, unfortunately, faced with a worldwide attack on Christianity, in which religious violence is being used for political purposes to block growth and development, encourage social hatred and destabilise the system in the countries where these attacks take place. I therefore believe it is important for Europe, the promoter of respect for human rights and civil and democratic freedoms, to strongly condemn these violent attacks, which are putting the world back centuries and cutting off any hope of intercultural dialogue, tolerance, growth and social wellbeing.
I voted in favour of the resolution on the situation of Christians in the context of freedom of religion. The joint resolution, following the attack against worshippers praying in a Coptic church in Alexandria in Egypt on 1 January 2011 condemns all forms of violence against citizens, regardless of the religious group to which they belong, and expresses its concern at the increasing number of cases of religious aggression. I would remind the House that Greece is particularly sensitive on this issue, having mourned victims of a similar attack against Greek tourists by fanatical Islamists in Cairo in Egypt on 18 April 1996.
in writing. - The European Union has repeatedly expressed its commitment to freedom of religion, freedom of conscience and freedom of thought, and has stressed that governments have a duty to guarantee these freedoms all over the world. The development of human rights, democracy and civil liberties is the common base on which the European Union builds its relations with third countries, and it has been provided for by the democracy clause in the agreements between the EU and third countries. Article 18 of the International Covenant on Civil and Political Rights declares that everyone has the right to freedom of thought, conscience and religion; and freedom of thought, conscience and religion applies not only to adherents of religions but also to atheists, agnostics and people without beliefs.
Thus, we condemn the recent attacks on Christian communities in various countries and expresses solidarity with the families of the victims; we express our deep concerns about the proliferation of episodes of intolerance and repression and violent events directed against Christian communities, particularly in the countries of Africa, Asia and the Middle East.
We are debating the persecution of Christians around the world, but while we are talking about the violence that has taken place in Iraq, Egypt, the Philippines, India and elsewhere, we continue to ignore what has happened closer to home. I am talking about the occupation by the Turkish army in 1974 of around one third of Cypriot territory.
This military occupation is still ongoing. Thirty-eight thousand Turkish soldiers are garrisoned in the Turkish Republic of Northern Cyprus and the island is divided in two by walls and fences that even divide towns and villages. Over the years, 520 Christian churches and monasteries have been systematically destroyed and replaced by minarets. The artworks in these churches have been burnt, desecrated or plundered; the cemeteries have been destroyed and Christian bishops are prohibited from holding Mass. On Christmas Day, Turkish police officials prevented Mass being celebrated in Karpasia at the Church of St. Synesios in Rizokarpaso and the Church of the Holy Trinity. However, the most incredible thing is that there are many Members of Parliament who defend Christians around the world, and yet they are in favour of Turkey joining the EU.
We hear of the persecution of Christians with increasing frequency. The statistics provided by international organisations are appalling - they say that around 150 000 Christians are murdered worldwide every year. We must not be indifferent to such disregard for human life. The European Union, as a guardian of fundamental democratic values and human rights, should maintain better monitoring of the situation in third countries, and in the Middle East in particular. Our efforts should be unequivocal and more resolute. Freedom of religion is a fundamental human right, and religiously motivated discrimination and violence are inconsistent with our values. By respecting these rights, we set an example to other countries, but we should be equally effective in exacting the same respect from others. Human rights are universal and should be respected everywhere, and we should react decisively to any kind of expression of intolerance and, in particular, to religious intolerance. The Union has suitable instruments at its disposal which permit us to force the governments of countries with which we maintain political or commercial relations to act properly and to respect civil liberties, including freedom of religion. In Muslim countries, but also in countries such as China, India and Nepal, churches and chapels are burned with impunity, people are turned out onto the street, tortured or even killed and women are forced to undergo abortions. In the name of correct economic relations, these things are not brought up at the negotiating table. Europe must not remain silent.
I wholeheartedly support this resolution, which strongly condemns the growing number of attacks against Christian communities. We cannot stand for such barbaric acts: they are expressions of hate and intolerance. I condemn the violence and the loss of human life that have plunged numerous families and all Christian communities throughout the world into mourning. To attack these communities is to undermine our most fundamental values. Respect for religious diversity and religious freedom is a universal principle that must be upheld. These attacks, carried out in the name of some extremist obscurantism from another era, are designed to create a climate of fear, and in the end, it is the survival of these ancient communities that is directly under threat. The EU must show solidarity with the victims and must support the authorities, which are committed to pursuing the perpetrators. This demand must be at the heart of our relations with our partners, in the same way as the human rights clauses. Tolerance and peace are intimately linked, and I shall, as always, support the European Union's actions to ensure respect for and the promotion of our values, freedoms and rights throughout the world.
This joint resolution deserved support because the number of attacks on Christian communities throughout the world grew in 2010. In the European Union, religious freedom and freedom of expression are intrinsic to our European identity. At the same time, Christianity is of key importance in this context, as well as a significant component in European culture. In the EU, Article 10 of the Charter of Fundamental Rights of the European Union, Article 18 of the Universal Declaration of Human Rights and Article 9 of the European Convention for the Protection of Human Rights and Fundamental Freedoms govern religious freedom.
The European Union must use all the firmness required in its relations with Belarus, the last regime in Europe and an anachronistic example of political state violence, which is totally incompatible with minimal western standards of democracy and freedom. In this resolution, Europe is once again adopting a position of firmly condemning the events that occurred during the recent elections, while also renewing its condemnation of what has been happening in Belarus for decades, with censorship of information, the arrest and imprisonment of dissidents, and everything else that a deplorable dictatorship like that of Minsk does every day to keep civil society in check. I am wholeheartedly voting in favour of the joint resolution.
I voted in favour of the resolution on the situation in Belarus. Over 700 persons were detained for their participation in the demonstration on 19 December in Minsk, most of whom have been released after serving short administrative sentences, while 24 opposition activists and journalists, including 6 presidential candidates, have been charged for 'organising mass disorder' accompanied by violent attacks and armed resistance that could carry prison sentences of up to 15 years. We condemn the use of brutal force by the police and KGB services against the protesters on Election Day. Such behaviour represents a severe violation of basic democratic principles, such as freedom of assembly and freedom of expression, as well as of human rights. Given the current situation in Belarus, I would urge the Commission to continue to provide financial aid to the European Humanities University (EHU) based in Vilnius, Lithuania, to increase the number of scholarships for Belarusian students, repressed for their civic activities and expelled from universities, and to contribute to assistance for the organisation 'Solidarity with Belarus'.
in writing. - The state of affairs in Belarus has deteriorated over recent months and is now of great concern. It has been shown that the elections that have been carried out in no way satisfy the requirements of free and fair elections in a democracy. The arrest and continued detention of Presidential candidates as well as the violence shown to protesters must be condemned. The EU should do everything within its power to demonstrate that such events will not be taken lightly and possible measures should certainly include the consideration of economic sanctions against Belarus. It is for these reasons that I have decided to support the joint motion for a resolution.
The decision made by the Belarusian authorities to terminate the mission of the OSCE Office is regrettable. They have been requested to rescind this decision immediately.
On the very same lines, action to block several major websites on the day of the elections is deplorable. Current media legislation in Belarus does not comply with international standards and therefore, the Belarusian authorities are called to revise and amend it.
Following an assessment of the political situation in Belarus, a serious violation of democratic rights and regulations has been observed. As a result, we cannot but condemn the acts of repression against peaceful protesters, leaders of the democratic opposition, as well as numerous civil society activists, journalists, teachers and students.
I view the prevailing political and social situation in Belarus with a certain amount of apprehension but, I should say, also with a great deal of hope. That is why I unconditionally support this joint resolution signed by five parliamentary groups, not including the Confederal Group of the European United Left - Nordic Green Left. However, as well as expressing my regret about what is happening, which is well described in the resolution, I would like to emphasise the specific measures targeted by this resolution, which I think that both the Council and the Commission should put into practice immediately: the application of economic sanctions; the freezing of all financial aid granted through the International Monetary Fund and also through the European Investment Bank and the International Bank for Reconstruction and Development; support by all possible means for the efforts of Belarusian civil society with a view to achieving a society with greater freedom and democracy; restoring the ban on awarding visas to the main Belarusian leaders, extending it to top officials; suspension of the participation of Belarus in the activities of the Eastern Partnership at the Eastern Partnership summit to be held in Budapest; and, finally, intensification of the work relating to the directives for negotiating agreements for facilitating visas and readmission, with a view to strengthening contact between populations.
Belarus is the only country in the world where police are still operating under the name KGB. This simple fact is symbolically illustrative of the type of regime in force there. The citizens of Belarus are demanding and deserve effective changes that will improve their living conditions, effectively promote democracy and allow them full political self-determination. I hope that the democratic countries will realise how incapable the Belarusian regime is of promoting the democratisation of the country and will openly oppose its repressive means and methods.
Based on the preliminary results and conclusions of the Parliamentary Assembly of the Organisation for Security and Cooperation in Europe (OSCE) and of the OSCE/Office for Democratic Institutions and Human Rights, the presidential elections on 19 December 2010 failed to satisfy the international standards for free, fair and transparent elections. Therefore, new free and democratic elections must be held soon, in accordance with the OSCE standards.
In addition, the brutal use of force by the police and the State Security Agency of the Republic of Belarus against demonstrations on the day of the elections is unacceptable. I must express my serious concerns about the attempts by the Belarusian authorities to place in state custody Danil Sannikov, the three-year-old son of Andrei Sannikov, presidential candidate, and of Irina Khalip, investigative journalist, both held since the elections on 19 December.
All repressive measures must also be condemned and the Belarusian authorities urged to cease immediately all forms of persecution, intimidation and threats against civil activists.
I think that the Council, Commission and the High Representative of the EU must review EU policy relating to Belarus, including the possibility of applying specific economic sanctions and the freezing of all macro-financial aid.
Irrespective of our analysis of what is happening in Belarus, we cannot be complicit in this blatant attack on the independence and national sovereignty of this country, encouraging direct interference in its internal affairs and manipulating events that only the Belarusians and the authorities of the country are entitled to resolve, in order to try and align the state and its authorities with the interests of the European Union.
This resolution is a parade of unacceptable actions, the objective of which is to install in Minsk a regime that is open to the interests of the EU. Let us look at a couple of examples:
it calls on the Commission to support, with all financial and political means, the efforts of Belarusian civil society, independent media (including TV Belsat, European Radio for Belarus, Radio Racja and others) and non-governmental organisations in Belarus to promote democracy and oppose the regime;
it calls on the Commission to develop a mechanism of registration of NGOs that are denied registration in Belarus for political reasons, in order to enable them to benefit from EU programmes.
Therefore, we did not vote in favour of this resolution.
in writing. - (LV) The European Union must actively declare its position on events in Belarus. We must condemn the violent repression of the opposition and the falsification of the results of the presidential election. Liberty is one of the fundamental values of the European Union, and we can successfully develop cooperation only with those states where these values are respected. That is why release of political prisoners is one of the preconditions for the resumption of dialogue between the European Union and Belarus. With this declaration, the European Parliament must send a clear signal to the government of Belarus that we want cooperation, but that we shall never be prepared to ignore the political freedom of individuals or the falsification of election results for the sake of economic interests, especially because, more than 20 years ago, a significant part of the Members of the European Parliament were fighting for freedom themselves. Sanctions must be introduced against the Belarusian regime, but they must not impact on the Belarusian people to whom we must open a window to Europe.
European universities must accept those young people from Belarus who are excluded from universities there on account of their political activity and who will never again be able to obtain an education in a Belarus led by Lukashenko. We must consolidate our collaboration with the representatives of civil society in Belarus, support their struggle and share experiences with them. I am convinced that the people of Belarus deserve a democratic state where human rights are respected, where fair elections take place, and where freedom of speech prevails. If the government of Belarus wants cooperation with us, then it will be obliged to respect these conditions.
A situation in which, on our very doorstep - in Belarus, manifestations of democracy in both political and NGO respects are brutally suppressed is unacceptable. I supported this resolution because I believe that the support of the Western allies is essential for the opposition to the authoritarian regime in Belarus. This is an opportunity for the Union to forge a common foreign policy and defend those values for which it stands as a matter of routine. At the same time, the European Union must introduce sanctions against the authoritarian government of Belarus and give both moral and financial support to the democracy movement in Belarus.
in writing. - I voted for the joint resolution on Belarus, being one of its initiators on behalf of the PPE Group. The resolution addresses in a clear and unambiguous way the tragic situation in Belarus, created by its dictator, Lukashenko, since 19 December 2010. Therefore, I would like to stress paragraph 15, which invites the EU Member States not to weaken EU joint actions with bilateral initiatives that could undermine the credibility and effectiveness of the European approach. Also, I see not holding the 2014 World Ice Hockey Championships in Minsk as being one of the most efficient levers in the proposal for exerting influence on the Belarus authorities to abandon their repressive politics.
The European Union has always considered humanitarian policy and the protection of fundamental human rights to be its priorities. Its vocation, which today allows it to play a leading role on the world stage and export beyond its borders the principles of democracy, respect for human rights and legality, enables us to understand the reasons behind the proposal for a joint resolution aimed at calling on Belarus to respect all the efforts that have been made on matters of international law and human rights. The events that occurred during the elections on 19 December are, sadly, well known. They were characterised by the brutal repression of popular demonstrations complaining about a number of obvious cases of vote rigging, carried out by the police and secret service agents. Such unacceptable events have led the European Parliament, acting on statements made previously by its President, Mr Buzek, to call on the Union to impose heavy sanctions on Belarus and to launch an enquiry by external, impartial authorities to reconstruct what happened and ascertain who was responsible.
The countries of the former socialist bloc understand the political situation in Belarus very well - restrictions on personal freedom and on freedom of the press and the media, and an undemocratic system of government. In view of the recent events in Belarus following the presidential elections, I would like to draw attention to the steps which the European Parliament will take together with the Commission and the Council to intervene in this matter. After all, we must talk about measures for helping Belarusian democracy and seek effective ways of reconsidering EU policy towards the Lukashenko regime. In the present situation, we must put pressure on Minsk and request the release of political prisoners and cessation of the persecution of journalists. This is why I voted for the adoption of the resolution. Thank you.
in writing. - The situation in Belarus is intolerable and I join my colleagues in condemning the use of brutal force by the police and KGB services against the protesters on Election Day, in particular, over a brutal attack on Mr Niakliayeu, among many cases of severe violation of basic democratic principles, such as freedom of assembly and freedom of expression, as well as of human rights, and express my concern at the attempts of the Belarusian authorities to take into state custody Danil Sannikov, 3-year-old son of the presidential candidate, Andrei Sannikov, and Irina Khalip, an investigative journalist, who have both been jailed since the 19 December election. I join the call for the Commission to support with all financial and political means the efforts of the Belarusian civil society to promote democracy and oppose the regime.
We should not just close the door and thereby reduce the chance for improved dialogue. The introduction of strict sanctions might, through its impact, create a barrier and isolate this country even more. In the final analysis, the greatest impact would, in all probability, be felt by persons other than the ones targeted. Communications between the EU and Belarus should continue intensively, making use of all the possibilities of diplomacy, and reviewed regularly. As far as effectiveness is concerned, it should involve establishing a different kind of dialogue, held in a different form and at different levels, including a balanced, rather than a one-sided, assessment. The cornerstone, however, should be a careful assessment of experience to date in mutual communications between the EU and Belarus, on the basis of which the experience could be incorporated into a strategic plan clearly reflecting EU foreign policy on this country.
This could lead, in the long-term, to improved relations and the start of new cooperation projects, contributing to the further development of this country and preserving its sovereignty. The Eastern Partnership can play a significant role here.
A general consensus has emerged from the debate in this Chamber that Europe needs to react strongly to the recent events that took place in Belarus following the presidential elections there.
Personally, I believe a coordinated approach should be adopted: while, on the one hand, Europe wants to put some kind of pressure on the Belarusian Government, on the other, it must not completely cut off cooperation with the Minsk authorities, without thereby endorsing their policy. Such an approach would, in fact, only hurt the people of Belarus. That is why we need to continue to support all the measures that favour civil society and protect the opposition, independent mass media and non-governmental organisations.
It appears, therefore, that the cooperation mechanisms between the European Union and Belarus should not be interrupted at all, since they alone can make a real contribution to the country's wellbeing and to its social and democratic growth. I would therefore argue that the 'critical dialogue' that the 27 Member States of the EU have already put in place should be maintained, in order to convince Belarus that it must strengthen its resolve to move towards European standards in terms of respect for democracy and protection of human rights.
What is happening in Belarus must be of concern to all those who believe in democracy and the rule of law. The citizens of this country are living under a regime that does not respect human rights and maintains an extremely savage political police force. The EU must support all efforts made leading to the democratisation of this regime and an improvement in the lives of its population. It is necessary to put an end to the repression still in force in Belarus.
We can only condemn the use of force and violence by the police and the KGB against protesters on election day. Over 600 people were arrested and imprisoned. Arrests, searches and further convictions continued over the next few days. This unacceptable attitude towards the opposition should be of great concern to us. Anyone arrested for political reasons should be released immediately. There must be no further persecution of the opposition, democratic forces, or civil society representatives.
The position taken by the authorities is also puzzling because it runs counter to that adopted during the election campaign, during which we witnessed the emergence of pluralistic forces, the formation of a real opposition and an active civil society. The EU has not recognised the official poll results. Whether or not measures should be taken against the government, these measures must not penalise the people, NGOs or civil society. The Foreign Affairs Council of 31 January 2011 will have to decide on appropriate measures.
There are comments in the media claiming that the reintroduction of the sanctions against Belarus' President Lukashenko, which were relaxed more than two years ago, would be tantamount to admitting that our longstanding efforts at rapprochement have failed. The fact is that these efforts had failed before now, for example, at the time of the presidential elections and, if not sooner, they had certainly done so by the time the OSCE offices in Minsk were closed and accusations of attempted destabilisation were made against Germany and Poland.
However, in many instances, the resolution exaggerates the issues, making what is basically a good text susceptible to criticism. For example, a call to ban all government officials and representatives of the justice system from entering the EU will not achieve the intended objective. The cancellation of the 2014 World Ice Hockey Championships would be a similar example of excessive megaphone diplomacy. It is for that reason that I have abstained from voting.
I agree that there should be a fundamental review of EU policy on Belarus at the next Foreign Affairs Council. I believe that not just in the European Parliament and the Commission, but also at ministerial level and the level of Heads of State, constant attention needs to be paid to Belarus and the situation in it, because Belarus is a country that shares a border with the EU. The appointment of EU coordinators for Belarusian affairs might ensure united action by the EU as regards this country. I support the provision that the EU should freeze the visa ban for an extended list of Belarus officials but, at the same time, unlock contacts and travel within the EU for ordinary Belarusians as much as possible. Lithuania is following this route, having signed an agreement on streamlined cross-border movement with Belarus, and issuing free visas to Belarusian citizens. I also support the objective of establishing the 'most sensitive areas' and reaching a decision on the application of targeted sanctions, while directing and adapting EU assistance to Belarusian civil society. I call on the Commission to find ways of increasing access to independent information for the Belarusian population. The European Humanities University in Vilnius is one of the most successful long-term development cooperation projects as regards Belarus. Faced with such an internal situation in Belarus, where all roads to becoming a critical, conscious and free citizen have long been blocked, the EHU is becoming not just an island of free Belarusian thought, but also a breeding ground for future Belarusian leaders. EU assistance for this university should therefore not only be maintained, but increased. That is logical and something we should welcome.
The motion for a resolution contains some very excessive demands, such as visa restrictions for state officials and members of the judiciary. There is also an intention to boycott the World Ice Hockey Championships in 2014. Therefore, I have abstained from voting.
Following the presidential elections in Belarus on 19 December 2010, which resulted in the re-election of President Lukashenko, there were protest demonstrations that were violently suppressed by the police. Many demonstrators and opposition leaders were arrested and could face severe sentences. The European Union cannot stand by and watch that happen: we all need to focus our attention on securing the release of those people after what happened following the election. That is one of the reasons why my vote in favour is intended as a gesture of assent for a joint resolution to provide support for Belarus to participate in the process of cooperating with the European Union. In my view, we need to address this issue quickly and practically in a coordinated approach that actively supports civil society and protects the opposition and their families. My vote in favour is based on the need, which is now strongly felt in the EU, to convince Belarus that it must move towards European standards in terms of respect for democracy and protection of human rights.
in writing. - With this resolution, Parliament clearly considers - in line with the preliminary conclusions of the OSCE Parliamentary Assembly and OSCE/ODIHR - that the presidential elections of 19 December 2010 failed to meet international standards of free, fair and transparent elections; considers this vote as yet another missed opportunity for a democratic transition in Belarus; and calls, in the light of numerous and serious irregularities reported by OSCE/ODIHR, for new elections be held under free and democratic conditions, in accordance with OSCE standards.
It also condemns the use of brutal force by the police and KGB services against the protesters on election day and, in particular, expresses its indignation over a brutal attack on Uladzimir Niakliayeu - examples of the severe violation of basic democratic principles such as freedom of assembly and freedom of expression, as well as of human rights, and it expresses its concern at the attempts by the Belarusian authorities to take into state custody Danil Sannikov, three-year-old son of presidential candidate, Andrei Sannikov, and investigative journalist, Irina Khalip, both of whom have been jailed since the 19 December election.
The EU's policy on Belarus, a policy of dialogue and an outstretched hand, has proved ineffective. The time has come, therefore, for difficult but determined decisions to be made, which, on the one hand, will mean sanctions against the regime, but which, on the other, will mean openness to Belarusian civil society, because without its support, the changes which are needed will not take place in Belarus. The resolution speaks about this.
I welcome this report, the Commission having reacted to the crisis and, at the same time, applied competition policy measures. I advocate Parliament playing its role as colegislator as regards competition policy and, since this is not possible, I call on the Commission to inform Parliament in detail on the follow-up given to its recommendations and to justify any deviations from them. It is regrettable that it has still not been possible to improve the competition framework within the single market to make it more favourable for small and medium-sized enterprises.
I voted in favour of this resolution on the Report on Competition Policy 2009. I agree with the rapporteur's opinion that Parliament should have a more active role in the shaping of competition policy through the introduction of a colegislative role. In order to achieve this objective, Parliament must be informed regularly of any initiatives in this field. I have no doubt that Parliament's active role in the shaping of EU competition policy will be a significant contribution to the successful implementation of competition policy and the unrestricted functioning of the internal market, which are essential preconditions for sustainable economic growth in the European Union.
One of the principles of the Treaty on European Union stipulates that Member States must adopt an economic policy 'in accordance with the principles of the open market economy, based on fair competition'. The purpose of the competition policy is to create genuine competition on the single market using measures relating to the market's structures and the behaviour of its actors. Free competition fosters innovation, reduces production costs, increases economic efficiency and, consequently, boosts the level of the European economy's competitiveness. The report covers both antitrust policies and State aid control policies. It also features rules and procedures for combating anti-competitive behaviour in companies and prevents governments from granting State aid which distorts competition in the internal market.
I voted for this report as I regard competition policy as a key instrument enabling the European Union to have a dynamic, efficient and innovative internal market, to be globally competitive, as well as emerge from the financial crisis. Consumers gain most when competition policy is applied effectively.
Every year, the European Commission's Directorate-General for Competition publishes its report on EU competition policy. The European Commission is equipped with very broad powers in this area so that it can ensure the proper functioning of the internal market. The year 2009 was marked by tough crisis conditions, which the European Commission had to take into account when supervising the practices of undertakings. I voted in favour of Parliament's resolution because it appeals to the European Commission to ensure that MEPs are more involved in the decision-making process concerning this policy, that more consideration is given to services of general interest, and that its services pay more attention to the activities of undertakings in the financial sector.
Had there been an electronic vote on the Report on Competition Policy 2009, I would have abstained. Indeed, there were some good things in this report (assessment of competition policy, consumer rights, innovation and a greater role for SMEs), but I deplore the general angle from which it was written: a kind of suspicion in relation to State aid - which is presumed to conflict a priori with competition policy - and a way of advocating the early liberalisation of certain sectors of the economy, particularly the rail sector, which seems to me inappropriate.
We need to change that angle and place the citizens back at the heart of the problem. We can see, particularly for public services, that rules on State aid are inadequate to the tasks performed by a public service and should therefore be rewritten, considering citizens' needs and social cohesion above all else.
I voted in favour of this report on the Report on Competition Policy 2009. The European Commission was quick to react to the economic and financial crisis, and competition policy measures were adapted effectively. I would like to draw attention to the fact that Parliament should participate more actively in the shaping of competition policy through the introduction of a colegislative role. Furthermore, Parliament must be informed regularly of any initiatives in this field. An EU competition policy based on the principles of open markets and a level playing field in all sectors is a cornerstone of a successful internal market and a precondition for the creation of sustainable and knowledge-based jobs. I would like to stress the need to draft clear competition rules that are helpful and useful for small and medium-sized enterprises (SMEs), because the successful implementation of competition policy and the unrestricted functioning of the internal market are essential preconditions for sustainable economic growth in the European Union. I would urge the Commission to focus more on ensuring fair competition within the internal market, and a level playing field with regard to exit conditions.
in writing. - It is crucial to note that due to the exceptional circumstances that have been witnessed because of the financial crisis, a degree of flexibility has necessarily had to be exercised in the context of EU competition policy. Nevertheless, it is crucial to understand that the principles upon which the policy is based are those of open markets and the ensuring of a level playing field. These are essential conditions for a successful internal market. It is my opinion that this report has adequately tackled the issues of concern that have arisen as a result of the crisis. The report has also been successful in setting out the best way forward. I have therefore decided to vote in favour of the report.
The Report on Competition Policy is an important document, emphasising that in times of crisis, it is essential not only to ensure financial stability and re-establish credit flows, but we must also guarantee, in particular, that all the conditions and verification and control mechanisms are in place for the markets to operate efficiently.
On the other hand, in such circumstances, competition rules must be applied flexibly when necessary, without compromising on the principles which the policies in this area are based on. We must not forget that during the crisis, quite a few voices have been heard calling for the introduction of protectionist policies, which would only serve to deepen and prolong the crisis.
Competition policy is a key instrument enabling the EU to have a dynamic, efficient and innovative internal market, which is globally competitive. This is why the observations and recommendations made by the report on sector policies in this area are welcome, as are those concerning the scope and destination of State aid.
EU competition policy is not just a fundamental policy that truly underpins the European legal framework, but it also constitutes the basis of a successful internal market and a sustainable and competitive economy. That is why I consider it important that the Commission informs Parliament on its development and application. As we are all aware, 2009 was an extraordinary year for a variety of reasons. It was the year that followed the collapse of Lehman Brothers (September 2008), which meant that various exceptional measures were introduced with regard to competition, in particular, concerning State aid, the four communications relating to the financial sector and the provisional framework directed at the remaining sectors. Therefore, I consider it essential to carry out an in-depth analysis on the impact that these measures have had on the economy and finances of the various states and to examine their effectiveness so that the necessary conclusions can be drawn.
This resolution is on 2009 competition policy and contains a global perspective of all state support of the transport sector within the EU, which is fundamental for the existence of a market without borders and for the free movement of people, goods and services.
The economic crisis of the last few years is reflected in the bankruptcy of many businesses and it is imperative to adopt regulatory measures that prevent the distortion of this activity, namely, by regulating support to the sector. Moreover, the peripheral countries of the EU have seen increased costs in this field, when funds to minimise this situation have been necessary.
Therefore, I welcome the adoption of this resolution and welcome the creation of a set of market monitoring measures, the environmental concern about CO2 emissions, and the incentivisation of research into ways to improve competitiveness in Europe, namely, through the recommendation that the Commission and the Member States should provide 3% investment in this area.
It is unacceptable that, at a time when the financial and economic crisis is deepening, the European Parliament should approve a report on Competition Policy 2009 that defends competition and insists on new liberalisation measures, particularly in the railway sector, when it states that it is necessary to complete the single railway market by opening up national passenger transport markets. The same occurs in connection with the pharmaceutical sector, when it asks the Commission to expedite the completion of the internal market in medicines, as well as in telecommunications, etc.
What we have, then, is a report that intends to expand liberalisation in basic sectors in order to improve people's living conditions, but without thinking about the effects on employment, prices and people's lives. It is only interested in the profits of the economic and financial groups, even if it occasionally refers to small and medium-sized enterprises, which the neoliberal policy of the European Union is putting in jeopardy. It always overlooks the fact that this so-called free competition merely allows large companies to crush small ones, when those suffering the consequences are workers, consumers and small entrepreneurs.
Therefore, we voted against the report.
I voted in favour of this resolution, because protectionism and non-enforcement of competition rules would only deepen and prolong the crisis. Competition policy is an essential tool to enable the EU to have a dynamic, efficient and innovative internal market and to be competitive on the global stage, as well as to overcome the financial crisis. Competition is still imperfect in the energy sector, agricultural production and other sectors, and Parliament should therefore participate more actively in the shaping of competition policy through the introduction of a colegislative role. Parliament's active role in the shaping of EU competition policy will be a significant contribution to the successful implementation of competition policy and the functioning of the internal market, which are essential preconditions and premises for sustainable economic growth in the European Union.
On the issue of the report on competition policy for 2009, I would like to reiterate the importance of the follow-up actions to assess the effectiveness of the State aid provided. It is vital for the European single market that the Commission conduct an in-depth analysis of the consequences of the review of the state assistance mechanism carried out in response to the crisis, and with regard to healthy competition and ensuring a level playing field in the EU, financial reform and job creation.
We must not forget that the process of reviewing the mechanisms for providing state assistance was initiated for one purpose only: to help the Member States' economies recover from the crisis. By monitoring the outcomes of the provision of state assistance, the Commission must satisfy itself that the measures taken do not exceed the initial aim, because the essence of EU competition policy is equal participation in the single market.
We have voted on a crucially important document on EU competition policy. Competition is essential for the healthy functioning of the economy. Competition should be looked at worldwide as well as inside the Union. In the worldwide approach, we have to concentrate, among other things, on the rules of play in the market, and also at the cost side of competitive producers from outside the European Union. This concerns Chinese and Korean producers in particular. I welcome the call for completion of the single railway market throughout Europe. Healthy principles of competition can contribute to revitalisation of the railways and increase their share of the transport market. This may bring us closer to the idea of a European railway system, similar to the road or aviation system.
The year 2009 was a difficult year for the European Union, marked by the especially serious financial and economic crisis, and it was not alone in this. The negative effects of this crisis hit the economy and business environment hard, as well as decision makers. While decision makers have tried to draw up policies that will minimise the impact of the crisis on the real economy, the European Commission, together with Member States and central banks, has worked hard to stabilise the financial system. This year's report pays particular attention to these issues and notes with satisfaction the rapid response from the Commission and its successful application of competition policy measures. I voted in favour of this report as I think that the European Union needs a strong competition policy, founded on the principle of a free market and fair competition in all sectors, which will generate a successful internal market and will favour the creation of sustainable, knowledge-based jobs.
in writing. - I voted for this Report and particularly want to draw attention to paragraph 105 which calls on the Commission to seek the completion of the single railway market. A call I strongly endorse.
I voted in favour of this report because, based on a positive evaluation of the action taken by the European Commission again this year, it strongly supports a more active role for Parliament in the shaping of competition policy. We are therefore asking for a 'colegislative' role and for Parliament to be regularly informed of any initiatives in this field. We wish to emphasise that an EU competition policy based on the principles of open markets and a level playing field in all sectors is a cornerstone of a successful internal market and a precondition for the creation of sustainable jobs. We therefore underline our call for greater consistency between all EU policies and the priorities set out in the EU 2020 strategy for growth and jobs. It is necessary to draft clearer competition rules that encourage the growth of small and medium-sized enterprises, which are a driver of growth in all our economies. At the same time, we call on the Member States to cooperate actively with the Commission in developing and evaluating the temporary rules established in response to the financial and economic crisis by providing accurate, detailed reports on their implementation and effectiveness.
This report is an ode to the free and undistorted competition that it holds up as an infallible remedy against the financial crisis. In fact, it is quite the opposite. Competition is the disease, not the cure. This report is an absurd credo. I shall vote against it.
The analysis of the report on 2009 competition policy shows that the economic crisis, which started in 2008, may have had some effect on this very policy, not least because the Member States have provided aid to their respective economies in different ways. It is time to analyse the consequences of this aid for the internal market and interpret whether it has distorted free competition. We cannot forget that EU competition policy is based on open-market principles and on an activity plan that is equitable in all sectors; this constitutes the foundation of a successful internal market and a precondition for the creation of sustainable, knowledge-based jobs.
The financial and economic crisis that has rocked the financial markets has naturally also impacted on competition policy. This impact is apparent in the growing budgetary deficits and increasing public debt in many Member States, slowing down economic recovery, and also in the state supports provided in response to the financial crisis.
The government guarantees have led to a variety of effects and distortions, such as a reduction in the spread of private loans, as well as an impact on the strategy followed by the pension funds. European policy on competition should make the internal market competitive on a global level. There is little doubt that a coordinated approach in this area makes sense. However, it should not degenerate into an attack on sovereignty. For this reason, I have voted against the report.
I voted in favour of Mr Eppink's report on competition policy 2009 because competition policy is an essential tool for tackling the effects of the economic crisis. In terms of competition for 2009, following the recovery of the financial sector, the Commission carried out - as it is still doing - the essential task of supervising the banks' repayment of the State aid disbursed to revitalise the economy. Small and medium-sized enterprises (SMEs) need to be supported first of all. Since SMEs have a crucial role to play for the European economy as a whole on account of their great innovation potential, they need clear, fair and non-discriminatory competition rules in order to facilitate cross-border transactions and to take advantage of the EU market by making effective use of SEPA (the Single Euro Payments Area).
in writing. - We have supported globally the proposed report, although we lost some important votes regarding ecological taxation. However, in general terms, the text was good enough to be supported by us at the end (with no enthusiasm, that is true).
It is becoming increasingly obvious, including in the light of the Commission's 2009 Report on Competition Policy in Europe, that competition policy is an essential tool that will help the European Union to have a dynamic, efficient and innovative internal market and to be competitive on the global stage, as well as to overcome the financial crisis.
In this context, the European Parliament must have a more active role, starting by increasing its involvement in any of the Commission's initiatives in this field, as the Commission is the sole EU-wide competent competition authority. The report points out that small and medium-sized enterprises are particularly important for the whole European economy, stresses the major innovation potential of small and medium-sized enterprises, and reiterates its previous request to the Commission to adopt new initiatives with a focus on fair and non-discriminatory competition conditions for such companies.
We want the internal market to be effective, dynamic and innovative. Competition policy is the right tool for achieving these objectives. A priority for the next period is to ensure lasting growth by increasing employment levels, which will result in a strengthening of our competitiveness. This will contribute to an improvement in the Union's world position and allow us to overcome the crisis but, above all, it will raise our citizens' quality of life. If competition is operating properly in the market for goods and services, we can guarantee better quality, lower prices and greater choice for the consumer. In particular, we must remember small and medium-sized enterprises, which not only provide jobs for most of our citizens, but also possess huge potential for innovation. Therefore, it is very important to create fair and non-discriminatory conditions for them to operate, and to develop very clear and transparent rules of competition. The Commission's effective use of the instruments of competition policy allowed stabilisation of the economy and moderation of the effects of the economic crisis on businesses and consumers. The year 2009 was one in which help was essential in order to maintain the integrity and competitiveness of the single market. The policy of State aid is a crucial element of competition policy, because it allows equal opportunities to be guaranteed to all businesspeople operating in the single market. However, that aid should be monitored, so that it does not impair the working of the market.
The analysis of the report on Competition Policy prepared by the European Commission relating to 2009 allows us to draw conclusions concerning the advantages of this European policy. The European free competition policy is one of the key policies of European integration. The underlying concept aims to establish an internal market where its economic players can freely initiate and exercise their activities. As stated in this document, I believe that it is necessary to have clear competition rules so that the creation of small and medium-sized enterprises (SMEs) is a real possibility. At present, the European Union is passing through one of the most serious periods of economic and financial crisis in its entire history and the activity of SMEs is vital for re-booting the economy. I am pleased to see the development of greater synergies between competition policy and consumer protection policy. However, I regret that there is still unfair competition in the energy market and I support the invitation made to the European Commission in the document put to the vote today to monitor closely the implementation by the Member States of the third energy liberalisation package.
in writing. - I fully support the calls in this resolution for stronger rules in the area of competition policy. Compensation for individuals and firms where infringements of EU anti-trust law have taken place will go a long way to dissuading companies and individuals from breaching these laws. This proposal is well balanced and calls for a wide range of instruments to be developed to deter people from breaching the rules, including individual liability, transparency and accountability of firms, the right of defence and due process. I am glad that the proposal has not gone as far as the US where the level of fines has led to excessive damages being awarded, resulting in some job losses.
I am voting for this report, taking into account the fact that three EU Member States are members of the Arctic Council, while Iceland is in membership negotiations. The EU plays an important role in this region and already has shared competences in a number of areas, as well as exclusive ones such as fisheries. In addition, the EU plays a leading role on certain policies, such as environmental and climate-change research. In addition to this situation, it is necessary to take into account the fact that some Arctic partners are already major suppliers of energy, raw materials and fish to Europe. Their variety of resources and potential for alternative sources of energy can only be developed through an eco-systematic approach and with integrated management plans. Also, the development of new trade routes may benefit the European economy, given the privileged position of Europe to supply services, such as Global Positioning System coverage using the Galileo system.
I voted in favour of this resolution on a sustainable EU policy for the High North. I agree that there is a need for a united, coordinated EU policy on the Arctic region, in which both the EU's priorities and the potential challenges and a strategy are clearly defined, taking into account Arctic renewable and non-renewable resources, the impact of climate change on the region and the different geopolitical appreciation of the Arctic on a larger scale. The Arctic is a sensitive region where the effects of climate change are especially visible, having serious repercussions on other regions in the world. Therefore, the best protection for the Arctic is a long-term and ambitious global climate agreement, but the rapid warming of the Arctic makes it necessary, in addition, to work on possible further short-term measures to limit Arctic warming. This is particularly important given the increasing interest in the exploitation of resources. We also must not forget the indigenous peoples whose economies rely, to a significant extent, on sustainable use of natural resources and therefore, the reduction of climate change and its effects and the right of the indigenous peoples to an unpolluted natural environment are also questions of human rights.
It is estimated that about a fifth of the world's undiscovered hydrocarbon resources are located in the Arctic region. This region is also a very important route for world maritime transport. The availability and safety of these transport routes are therefore of the utmost importance. The Union may not have a coastline on this sea, but Europeans are, of course, greatly affected by what goes on in the Arctic. That is why I voted in favour of this resolution, which endorses a strategy for the High North. The Union must play its role as a world power by asserting both its interests in the region and the need for good global governance of natural resources and of the environmental challenges that are certain to arise. On this occasion, an explicit reference has been made to the role that Iceland's accession might play in this area.
I voted in favour of the report on a sustainable EU policy for the High North, because climate change is the main driver of change in the Arctic as elsewhere. It is commonly agreed that the Arctic is a region that is affected earlier and more heavily by climate change and pollution originating in the industrialised or developing parts of the world. This question needs to be dealt with on a global level, since its causes lie outside the Arctic and, in turn, will also affect the whole globe. The EU is already a frontrunner in research and in environmental and climate change policies in the international context and will continue to be so. Having said this, and recalling the contribution already made today by the EU and its Member States as regards research, funding, its impact through EU legislation on the environment, climate, fisheries, etc., as well as the possibilities for cooperation in the future on issues such as the development of mapping and maritime safety, economic development and the like, it can be concluded that the EU has a lot to contribute to the sustainable development of the Arctic. This region will be of major importance to a world adapting to climate change, facing a growing population and a scarcity of resources.
The effects of climate change have a greater impact on the Arctic region than any other region. We must combat the consequences of changes affecting areas ranging from the environment and climate to the geopolitics of shipping routes and the supply security of resources.
Since the growth of new economies is resulting in an increasing need for resources, energy and minerals, the EU has a natural interest in ensuring the supply security of the resources and energy needed for the population and industries of Europe.
With regard to the geopolitical picture, this will change considerably if Iceland's EU accession negotiations prove successful. Iceland's accession would also strengthen the EU's presence in the region.
The EU can make a significant contribution to the sustainable development of the Arctic, a region which will be of major importance to a world adapting to climate change, facing a growing population and scarcity of resources.
Three Member States - Denmark, Sweden and Finland - are part of the Arctic Council, at which the EU is an observer. Bearing in mind that 40% of the world's sea trade is conducted by Member States of the EU, it is essential to guarantee the safety of the new world routes through the Arctic, particularly for the Member States of the EU. Like the author of this report, I believe that cooperation to protect the fragile environment of the Arctic, the interests of its inhabitants and the development of the region is very welcome.
In the present context of prioritising the fight against climate change, the defence and promotion of the Arctic region is of crucial importance, not only in environmental terms, but also in terms of economic development, and of global stability and security. Its potential in terms of renewable energy supplies and fish is particularly important, meaning that the sustainable exploitation of the natural resources of this region is crucial.
However, we must not fail to give sufficient weight to the interests of this region's indigenous peoples in this process. In this respect, the European Union can and must take on a major role in protecting the culture, language, customs and living conditions of these indigenous communities. Without this, any strategy of intervention to safeguard an extremely important region for the future of the world's population and the planet will be at risk. I would stress the importance of guaranteeing the best conditions for scientific research.
I voted in favour of this resolution on a sustainable EU policy for the High North. The Arctic region is attracting more and more attention, due to the effects of climate change, the main trigger of developments. Europe does not only bear a certain responsibility, being one of the main contributors to pollution and greenhouse gas emissions, but also has a particular interest in the Arctic, since it will have to deal with the consequences of the changes taking place there, from environmental and climate change issues to the geopolitics of shipping routes and security of supply of resources. It is essential to formulate EU policy as regards the Arctic region with very specific and comprehensive proposals: from the inclusion of local inhabitants in the dialogue and stability and security in the region to the environmental and climate change dimensions of future projects. The indigenous peoples have a right to an unpolluted natural environment.
The region of the Arctic Ocean is assuming ever greater significance, not just for the continent of Europe, but for the whole world. The climate change taking place in the far north is going to have colossal significance for all of humanity. It is absolutely essential to concentrate efforts on scientific research and to develop a plan for tackling these changes. The Arctic is also an area of resources, such as hydrocarbons, and of the potential for obtaining renewable energy such as wind or water power.
Another economically important resource are fish, which are of fundamental significance in the context of food security. Neither can we forget about the maritime transport routes, which facilitate international trade and enable many enterprises to perform better. In all these areas, the European Union can, and should, make a contribution, helping in the development of the region and setting new standards in striving to protect our planet's environment.
The High North is rich in resources and energy and will open up new sea routes that could be used by the European Union. The mineral resources present there are valuable and must also be treated as such. When extracting raw materials, it is important that the ecological system is not too badly affected. The indigenous peoples also need special protection and consideration. The Arctic is a world heritage site and must also be regarded as such. Therefore, our focus should be on the preservation of this heritage, not the extraction of resources. I support the report on a sustainable EU policy for the High North by my fellow Member, Mr Gahler.
As the Gahler report states, 'the challenges facing the Arctic are global and should therefore include all relevant actors'. The issue of the Arctic region now requires our constant attention more than ever, because of the worrying problems caused by the effects of climate change. The Arctic is, geopolitically, a very important region, containing an estimated one fifth of the world's undiscovered hydrocarbon resources. The fact that three EU Member States - Denmark, Finland and Sweden - are Arctic countries accounts for the Union's interest in ensuring that environmental factors are henceforth taken far more into account than they are at present. The Union has always fought for the environment and has made great efforts to protect it through preventive measures. With the outcome of today's vote in this House, it is once again strongly confirming its position.
in writing. - I welcome the suggestion of an EU policy for the High North, but any such policy must be conscious of the need to protect the fragile environment of the Arctic and underline the importance of overall stability and peace in the region. It should stress that the EU should pursue policies that ensure that measures to address environmental concerns take into account the interests of the inhabitants of the Arctic region, including its indigenous peoples, in protecting and developing the region. It should also stress the similarity in approach, analysis and priorities between the Commission Communication and policy documents in the Arctic States and the need to engage in policies that respect the interest in sustainable management and use of the land-based and marine, non-renewable and renewable natural resources of the Arctic region, which, in turn, provide important resources for Europe and are a major source of income to the inhabitants of the region.
I voted in favour of the report on a sustainable EU policy for the High North, which stresses the need to develop a dialogue with indigenous Arctic communities in order to gain more understanding of their living conditions and culture. This idea, which is repeated many times in the text, is crucial. The European Union's interests must reflect the indigenous peoples' interests to protect and develop the Arctic region. We call for specific measures to preserve the culture, language and customs of these peoples, something which requires a regular dialogue between their representatives and the EU institutions. We call for the European Commission to safeguard the interests of the indigenous peoples when it negotiates trade agreements. Thus, I deplore the European regulation on the ban on seal products, which goes against the interests - in terms of sustainable management of resources - culture and customs of Arctic communities. This regulation, which has rightly been challenged by Canada and Norway, undermines the European Union's interests in the Arctic region and should, in my view, be withdrawn.
This report advocates the sustainable exploitation of the Arctic but relieves the oil and gas companies of any responsibility in this regard. It disregards environmentalists' comments on the looting that is taking place in this region, which is vital to mankind's survival. Worse still, at no point does it consider limiting investment in the exploitation of non-renewable resources in the High North for the benefit of research in renewable energy. This report validates environmental crime. I shall vote against it.
The relationship that exists between the EU and the Arctic is beyond doubt, since Denmark, Finland and Sweden are arctic countries and both Finland and Sweden are partly located in the Arctic Circle. In view of the contribution of the EU and of its Member States to research and finance, of its impact through EU legislation on the environment, climate, fishing and similar issues, and also of the possibilities for cooperation in the future on matters such as the development of maritime safety and mapping, economic development and similar issues, it can be concluded that the EU has a major contribution to make to the sustainable development of the Arctic. This region will be crucial to a world that has to adapt to face climate change, a rising population and a shortage of resources.
The Arctic region is attracting more and more attention due to the effects of climate change, the main factor in its evolution. The European Union contributes significantly to climate change and must therefore play a leading role in the fight against this phenomenon. Due to the growing need for natural resources, particularly in the EU, the Arctic represents an important and varied opportunity in terms of energy supply (gas, renewables), raw materials and fish. The EU must engage in policies that take into account the sustainable management and exploitation of natural resources in the region in terms of the environment, safety and organisation. Iceland's application for EU membership highlights the need to establish a policy for the Arctic, coordinated at European level. The European Union is responsible for striking the right balance between environmental concerns and the race to exploit natural resources, and for taking into account the interests of the people living in the Arctic region.
The Arctic's untold mineral resources have made the area the subject of heated dispute. It is estimated that 90 billion barrels of oil alone lie untapped under the ice. Inevitably, there is a feeling of unease that BP of all companies, having caused the oil catastrophe in the Gulf of Mexico last year, is now to be allowed to extract resources in this sensitive natural environment, where conditions are far more extreme than in the Gulf. After all, the fact is that the Arctic region already provides the final resting place for the world's mercury emissions. In view of global warming and the expected consequences, this is a problem that cannot be overestimated. I have voted in favour of the report, because it adequately presents the many factors involved.
The climate change that has affected the Arctic region in recent years highlights the responsibility that the European Union should accept for such an important and urgent situation. These effects are greater in the Arctic than in other regions, and sea-level rise and climate change are nothing but a consequence of the greenhouse gases that the EU is constantly emitting. I believe my vote in favour of a sustainable policy for the High North is of crucial importance, in that the region needs to be safeguarded and protected since it has had to face disastrous environmental impacts that do not depend directly on its own territory but on the more industrialised European countries. The problem needs to be tackled at a global level, therefore, because its causes lie outside the Arctic but, in turn, have an effect on the whole planet. In addition, the region has vast natural resources of energy sources and minerals, and the EU has an interest in ensuring the security of the supplies needed for Europe's people and industries. The Arctic is therefore a major contributor of energy, raw materials and also fish for Europe.
The Parliamentary report on the High North adopted today constitutes an important step forward in setting the guidelines for European policy on the Arctic region. Climate change and the resulting melting of the ice caps are causing changes to the region and the focus of the Arctic states, which have worked swiftly to define strategies for tackling the possibilities that are arising. More specifically, the melting of the ice caps is opening up new opportunities in the creation of new navigation routes and the exploitation of natural resources. I have supported this report as it highlights the responsibility of the EU in the climate change process that is changing the physiognomy of the Arctic, as well as the need to take appropriate action to mitigate this process.
Similarly, the report recognises the legitimate interest of the EU to play a role on the new stage and stresses the imperative to take advantage of the opportunities that arise through supporting sustainable development in the area by its inhabitants, particularly the indigenous communities. It is also important to note that the report signals the need to comply with international law with regard to any action taken in the Arctic first of all, and secondly, to pursue a cooperative approach in the governance of the region.
in writing. - The Arctic region is attracting more and more attention, due to the effects of climate change, the main trigger of developments. Its effects are on a larger scale than in other regions of the world. At the same time, those changes are affecting other regions of the world, through rising sea levels, on the one hand, and consequences for adjacent regional climates, on the other. Thus, Europe does not only bear a certain responsibility, being one of the main contributors to pollution and greenhouse gas emissions, but also has a particular interest in the Arctic, since it will have to deal with the consequences of the changes taking place there from environmental and climate-change issues to the geopolitics of shipping routes and security of supply of resources.
I supported this agreement because climate change and pollution originating in the industrialised parts of the world have unfortunately also reached the Arctic for some time now. This area is often described as pristine, but unfortunately, this has not been the case for many years. Unlike the Antarctic, the Arctic is inhabited and traditionally, its natural resources are exploited to the detriment of the environment.
In 1996, in an attempt to curb the phenomenon, the Arctic Council was established to protect the environment in this region. Its members include three EU Member States - Sweden, Denmark and Finland. Emerging economies will increasingly need the resources which are to be found in plentiful supply in the Arctic. Energy, minerals, fish, gas, oil, wind and wave energy are all abundantly available in the region, which makes it vulnerable to speculation.
I am voting for this report on an EU strategy for the Black Sea. I am doing so, firstly, because of the Commission proposal to develop the strategy for establishing measurable objectives and sectoral partnerships to facilitate joint projects, among other important measures. My second reason is that the rapporteur presents the need for an up-to-date assessment of EU activity in the Black Sea region. My last reason is because there is considerable fragmentation in funding for this strategy, as it is financed by various instruments. To put an end to this fragmentation, it is proposed that this strategy has its own line of finance.
I also agree with the recommendations tabled in this report with a view to developing a stronger political framework, including an integrated approach to this region for the EU, which must be reinforced with the implementation of a specific action plan, and with adequate human and financial resources.
in writing. - (LT) I voted in favour of this resolution on an EU strategy for the Black Sea. I agree with the rapporteur's opinion that given the strategic importance of the Black Sea region for the EU and the rather limited results of the Black Sea Synergy, a strategy should be launched to enhance the coherence and visibility of EU action in the region and that the EU Black Sea strategy should be an integral part of the EU's broader foreign and security policy vision. Three years after devising the Black Sea Synergy, an analysis of the current situation indicates, first of all, the lack of a clear, comprehensive and updated picture on the implementation results of the Black Sea Synergy. Therefore, the EU strategy for the Black Sea should put in place a stronger policy framework and boost EU involvement in the Black Sea region. I support the opinion that the main objectives of a Black Sea strategy should entail building a space of peace, stability and prosperity in the Black Sea region, while also ensuring EU energy security. As a consequence, security, good governance, energy, transport, environment, socio-economic and human development should be considered as priority actions. It is very important for a security dimension of the Black Sea to include resolute actions for strengthening democratic rule, good governance and State capacity building.
For some 50 years now, the European Union has brought peace and stability to the peoples of Western Europe. Nevertheless, we must not forget that our neighbouring countries continue to be plagued by serious unrest. The Union must be sensitive to this situation and must give fresh impetus to its strategy for the Black Sea region. This resolution provides such a response, and I therefore voted in favour of it. It creates a new budget line, which will give priority to the financing of small-scale development projects and cross-border cooperation, and strengthens human resources. An 'early-warning system' will act as a conflict prevention and confidence building tool in the region by anticipating any escalation of violence. The resolution draws attention, lastly, to the extended lease for Russia's Black Sea Fleet in Crimea and the concerns that it raises.
I voted in favour of the report on an EU strategy for the Black Sea. The strategic importance of the Black Sea region for the EU was recognised in 2007, in the context of Romania's and Bulgaria's accession to the EU. As developments in this region, strategically situated at the junction of Europe, the Middle East and Central Asia, started having a direct impact on EU internal affairs, the EU acknowledged the need to reflect upon its stronger involvement in the area. This resulted in the launch of a new EU policy approach towards the region, called the Black Sea Synergy. The aim of the Black Sea Synergy is to develop regional cooperation between the EU and the region, as well as within the region. However, much less was achieved in the field of implementation, while sectors such as stability, democracy and good governance seem to have witnessed less progress in a context of deterioration of the democratic rule in several Black Sea states and of the Russia-Georgia war in 2008. Furthermore, the region continues to face the following challenges: protracted conflicts, trends towards militarisation and proliferation of arms, maritime surveillance, illicit trafficking and cross-border crime. I believe that in order to achieve efficient implementation, it is necessary to devise mechanisms for regular reporting, monitoring, evaluation and follow-up. In addition, the main objectives of a Black Sea strategy should entail building a space of peace, stability and prosperity in the Black Sea region, while also ensuring EU energy security. As a consequence, security, good governance, energy, transport, environmental, socio-economic and human development should be considered as priority actions.
I voted in favour of the Ungureanu report, because I firmly believe that the EU urgently needs a cohesive and visible strategy for the Black Sea region. The strategy should be closely linked to the European Neighbourhood Policy, the development of which was given a major boost by the Czech Presidency of the EU in the first half of 2009. The key priority of the EU's Black Sea strategy should be to secure energy supplies to the EU, and related support for energy projects which are in the interests of the EU and which focus on diversifying gas supplies to the EU. The establishment of the Euronest Parliamentary Assembly is also important and urgently required as regards the EU's energy security.
Among the projects which the Black Sea strategy should be helping to implement, I would include the Nabucco project, the South Stream project, the project to bring liquefied natural gas (LNG) to Europe and the development of LNG terminals in Black Sea harbours, and also the pan-European Constanta-Trieste oil pipeline. The Commission should not delay and should conclude agreements by the end of 2011 with potential supplier countries for the Nabucco pipeline. The package of measures for energy infrastructure, which the Commission intends to submit in the near future, should place particular emphasis on the previously mentioned energy projects in the Black Sea region. Last but not least, it is necessary to emphasise the considerable potential of renewable energy sources in the Black Sea region, which may contribute significantly to the future energy security of the EU and the entire world.
The Black Sea is partially surrounded by EU territory and is mainly European geographically. Moreover, in spite of the 2007 Commission Communication entitled Black Sea Synergy - A new regional cooperation initiative, measures were taken soon after that time with a view to implementing an effective strategy for the future of the Black Sea.
Therefore, I welcome the initiative and adoption of this report, which I strongly support, in the hope that the recommendations just adopted by the European Parliament will be accepted by the Commission, the Council and our neighbours to the east with whom we share administration of the Black Sea, namely, those relating to frozen conflicts, to closed borders and/or ineffective borders controls, to the transportation of energy, and to security and defence. Only if these issues are resolved will it be possible to achieve the two main objectives proposed by the report: 1) peace, democracy, stability and prosperity in the region; and 2) energy security for the EU.
in writing. - I welcome this motion and the parallel report currently with the Fisheries Committee. Both reports refer to the 'Black Sea Synergy'. In the context of south-east Europe, the definition of synergy is one where it represents the ability of a group to outperform even its best individual member. Apparently, there is a consensus amongst some in this place that the best individual member of the Black Sea Synergy is the EU. I would caution against this belief, certainly with regard to fisheries. The common fisheries policy has failed. I would say to my colleagues from the Black Sea region: learn from the mistakes of the CFP, examine the consequences the present regime has had on the small-scale fisheries of the north-east Atlantic and ask is this what we want for the Black Sea? The Black Sea strategy must be based on the uniqueness of the area. As we have seen, ideas that fit one part of Europe will not work in another part.
The conflict that embroiled Russia and Georgia demonstrates the potential instability affecting the Black Sea region, fully justifying the adoption by the European Union of a strategy to deal with the specific challenges presented by that particular part of the world. Notwithstanding the tension that still exists, this is also a region that can have a more stable and balanced future, and the Union can play an important part in this stabilisation process. In this respect, it is necessary not only to establish objectives but, above all, to provide those responsible for implementing the European strategy with the human, technical and financial resources needed to allow them to do their job in the best possible way. Given their geographical situation, history and specific knowledge of the region, Romania, Bulgaria and Greece could make a valuable contribution to ensuring that the strategy to be devised is capable of achieving the objectives of promoting peace, security, democracy, good governance and economic, social and human development.
The importance of the Black Sea to the European Union is well known, as are the problems of instability that affect this region. In a context that includes EU Member States - Bulgaria, Greece and Romania - together with Turkey and various states of the former Soviet bloc, including Russia, the Black Sea is crucial to energy supply and the diversification of gas distribution. It is a strategic bridge that links Europe with the area of the Caspian Sea, Central Asia and the Middle East, as well as Southeast Asia and China. Among the many differences and rivalries, the close historical and cultural ties are particularly important, as are inter-cultural and inter-faith dialogue. In this context, greater commitment from the EU is required, along with increased efficiency in formulating measures to assist the stabilisation and revitalisation of this region in a process that must involve all the countries concerned.
Nothing new emerges from this report. The strategies and objectives are the same as those that have formed the so-called external policy of the EU for a long time: controlling the natural resources of the region, in particular, oil and natural gas, on which the EU is dependent, securing their supply without problems, in addition to trying to guarantee access to its markets and the exploitation of workers.
The mechanisms for achieving these objectives are also the same: interference and recurrent attempts to limit the national sovereignty of these countries through international campaigns controlled by the major news agencies and non-governmental organisations financed by EU funds; the push towards militarism and the arms race, as in the case of the current re-arming of Georgia; and looking for people in these countries who, in exchange for benefits for themselves or the interests they serve, defend the interests of the EU and the United States, as well as their economic groups, by accepting NATO's eastward expansion and allowing the installation of US military bases in the region, which have been used as a platform for supplying NATO troops in Afghanistan.
It is obvious that this road cannot be followed without surprises: imperialism, be it that of the US or the EU, faces the tenacious resistance of the people, who, both here and in those countries, are organising themselves to prevent such a backward step in the course of history.
While I believe Mr Ungureanu has done a good job, I do not think a new budget line for the Black Sea is appropriate. The Union has many priorities and any new investments must be carefully weighed up, even if we are talking about areas of prime importance in the field of energy. I therefore declare my vote against the abovementioned report.
Paragraph 39 of this report recalls the aim of diversifying routes. It specifically mentions the strategic importance of the Nabucco project.
While I acknowledge the significance of this project, I would like to underline the need to treat other projects in the Southern Corridor (ITGI, TAP and White Stream) as equally important. I would also like to reaffirm the fundamental role of South Stream in helping to achieve the aim of diversification.
Moreover, as well as the Constanta-Trieste pipeline which has already been mentioned, we should also comment on the fundamental role played by the Samsun-Ceyhan, which Mr Oettinger has acknowledged as being fundamental for reducing traffic in the Bosphorus Strait and, consequently, also the risk of environmental accidents in the Black Sea (Odessa conference, 27 July 2010).
Only by taking into consideration all of the possible routes, and not just some of them, will it ultimately be possible to achieve the aim of diversifying energy sources and making Europe energy independent.
I voted in favour of this resolution on an EU strategy for the Black Sea. The strategic importance of the Black Sea region for the EU was recognised in 2007, in the context of Romania's and Bulgaria's accession to the EU. Developments in Europe, the Middle East and Central Asia started having a direct impact on EU internal affairs, and the EU acknowledged the need to reflect upon its stronger involvement in the area. This resulted in the launch of a new EU policy approach towards the region, called the Black Sea Synergy. The aim of the Black Sea Synergy is to develop regional cooperation between the EU and the region, as well as within the region. I agree with the opinion that the main objectives of a Black Sea strategy should entail building a space of peace, stability and prosperity in the Black Sea region, as well as ensuring EU energy security. As a consequence, security, good governance, energy, transport, environmental, socio-economic and human development should be considered as priority actions. A security dimension of the Black Sea must include resolute actions for strengthening democratic rule, good governance and State capacity building. Finally, economic, social and human development within the Black Sea region is an important premise for transforming the Black Sea into a stable and prosperous space.
The Black Sea region is a strategic area for Europe. Therefore, a strengthening of cooperation at many levels is in the European Union's interest. For these measures to be successful, they need to be consistent and to take into account the differences in conditions between particular countries. Care should also be taken to ensure that it is not just giving on our part. The countries of the Black Sea Basin have much to offer us, starting from sources of energy and natural riches. I share the rapporteur's fears on the question of the lack of a clear strategy towards these countries. In this situation, a large role could be played by Bulgaria and Romania, which are already part of the Union. It is there that they understand the region's politics best. The last issue is Turkey, and we should definitely remember Turkey, because in contrast to Europe, it is a country which is developing at a frantic pace. We should look after this partnership.
As a strategic bridge connecting Europe with Central Asia and the Middle East, the Black Sea region is extremely important for the European Union. If to these purely geographical considerations we add the fact that many countries in the region are also Member States of the Union, we will be in a better position to understand why Europe has, for many years, been working to strengthen relations with the countries in this area. The Ungureanu report calls on both the Commission and the European External Action Service to establish a strategy for increasingly close relations of cooperation between the European Union and the Black Sea region. Such relations should, however, be subject to strict controls, in order to maintain effective coordination of activities and the subdivision of responsibilities. I believe, in fact, that the success of such an important partnership depends, to some extent, on the peaceful resolution of current conflicts. Lastly, I should like to highlight the part of the report that calls on the Union to promote strategies to strengthen the institutions of the countries in the Black Sea area, because I believe that respect for democracy needs to underpin such relations.
I voted for this report because I consider it to be extremely important for the Black Sea region and the EU. Discussions on the Black Sea Synergy began in 2007. The proposal for the Danube strategy was drawn up in 2006. The Danube strategy will be finalised in the first half of this year. It is great that we are discussing the Black Sea now, but I believe that we need to conclude this discussion with a concrete proposal. The Black Sea can contribute to the development of the Danube. The Danube region contributes to the development of the Black Sea. Both regions are interdependent. For this reason, I believe that a common approach should be considered. The issue that could bring an immediate result is energy. The new energy sources from the Caspian Sea, as well as the new routes, can develop the Black Sea region and, by implication, the Danube region. The most important project in this regard is the Nabucco pipeline. This is why I think that the Union's support is necessary for the completion of this project.
in writing. - I voted for this report, which stresses that the main objective pursued by the EU and the Member States in the EU strategy for the Black Sea region should be to establish an area of peace, democracy, prosperity and stability, founded on respect for human rights and fundamental freedoms and providing for EU energy security, and considers that good governance, the rule of law, promotion of respect of human rights, migration management, energy, transport, the environment, and economic and social development should constitute priority actions.
The EU strategy for the Black Sea is entirely devoted to the development of the Nabucco pipeline and the creation of a free trade area guaranteeing its energy security and its hegemony over the region. The fight against the current environmental disaster has faded into the background, as have the social and economic interests of the peoples of the region. This text is an imperialist manifesto. It takes up the arguments of the propaganda used by the adventuristic Georgian Government whose anti-democratic practices are not mentioned: propaganda and threats. It is an inflammatory text, and I shall vote against it.
The region of the Black Sea is crucial in strategic terms for the European Union due to its geographical location, which includes three European Union Member States - Greece, Romania and Bulgaria - and several important partners, including Russia and Turkey. On the other hand, concerns about security and energy supply lead to the need for greater involvement between the European Union and the countries of this region. Therefore, I agree with the main concerns expressed in the report: the guarantee of peace, democracy and stability in the Black Sea region, and looking after the European Union's energy security. Furthering relations between the European Union and the Black Sea region will, without doubt, be important, as the parties can benefit from this and cooperate more effectively.
The strategic importance of the Black Sea is now well established. As a new border of the EU since the accession of Bulgaria and Romania, it is an obvious geostrategic space. The EU intends to become involved directly and permanently. Turkey, Georgia and Ukraine have repeatedly expressed their appetite for EU membership. The Commission responded by launching its Communication on Black Sea Synergy in 2007. While ensuring stability in the region, the Communication meets the needs of applicant States which are seeking both a Euro-Atlantic anchoring and a framework of enhanced cooperation. The EU must continue in this direction. It should strengthen its involvement in the Black Sea in order to give positive proof of its 'soft power' diplomacy. That way, the EU will guarantee that a space of peace, stability and prosperity is created, and also ensure the security of energy supply in the EU.
The report on an EU strategy for the Black Sea is important and for this reason, it is rightly very comprehensive. The further development of synergy in the Black Sea region is significant not just for energy strategy reasons. We need new impulses for the modernisation of the economic area and new enterprise initiatives in the Black Sea region. It is particularly important that natural gas supplies for Europe should be secured. However, whatever the efforts by the EU, Russian interests should not be forgotten.
Russia is a vital strategic partner if peaceful and prosperous development is to be assured for the Black Sea region. Criticising the prolonged stationing of the Russian Black Sea fleet represents an unnecessary provocation. Nonetheless, I have voted in favour of the report.
Another reason why the report is important is because of its references to the Black Sea's importance as a natural resource and the environmental situation in this region. A fact that should not be ignored is that an unprecedented increase in fish mortality has been noted recently in the Black Sea. The biggest polluters affecting the marine biodiversity are the Dnieper, Don, Dniester and Danube rivers (which spill 60 000 tonnes of phosphorous and 340 tonnes of inorganic nitrogen into the Black Sea every year). Other factors that contribute to the degradation of the Black Sea are excessive fishing and waste materials. A group of experts estimated that subaquatic life will completely disappear from the Black Sea in approximately 30 years due to hydrogen sulphide. I believe that these issues should be as high as possible on the European agenda.
In 2007, the strategic importance of the Black Sea region for the EU was recognised. Following the accession of Romania and Bulgaria, part of the Black Sea became an inland sea of the EU. As developments in this region, which is geopolitically situated between Europe, the Middle East and Central Asia, also have an impact on EU internal affairs, there is a need for stronger involvement in the area. The aim is to develop regional cooperation between the EU and the region, as well as within the region. The Black Sea region is intended to be developed into an area of stability, security, democracy and prosperity. In addition, joint projects are being set up, such as the creation of a Black Sea Civil Society Forum, strengthening of the academic and students' networks and creation of an Institute for European Studies in the Black Sea region. I have therefore voted in favour of the report.
The Black Sea region is an important one for the European Union, and a region which requires an integrated approach and greater visibility of EU action in the future. The region needs democratic measures to be put in place, intended chiefly to ensure security, stability and peace, as well as to increase prosperity. The objective of the strategy is also to ensure the EU's energy security. In the context of shaping a strategy for the Black Sea macro-region, and then for the Danube region, the proposal put forward by the European Commission in 2007 entitled 'Black Sea Synergy - A New Regional Cooperation Initiative' (which recognised the region as strategic for the EU) is the best method of dealing with the abovementioned issues. Unfortunately, Black Sea Synergy results have so far been rather limited. Furthermore, no clear and comprehensive picture exists of the current implementation results, in view of which the criticism is increasingly being made that the EU lacks a coherent vision and that the strategy is too fragmented. Therefore, as the rapporteur says, while building upon the merits of the Black Sea Synergy, the EU strategy for the Black Sea should put in place a stronger policy framework and boost EU involvement in the Black Sea region. Just as with the EU strategy for the Baltic Sea region and the Danube region, success in implementation will depend on good dialogue at all levels of regional cooperation, because this dialogue will lead to proposals for appropriate and regular reporting, monitoring, evaluation and follow-up mechanisms.
The strategic importance of the Black Sea region has now been recognised since 2007: with the accession of Romania and Bulgaria to the EU, the Black Sea began to have a direct impact on the Union's internal affairs, which is why there needs to be greater EU involvement in the area. In my opinion, the implementation of a strategy to develop greater cooperation between the EU and the region is a goal that the Union should set itself as soon as possible. This initiative, called the Black Sea Synergy, could transform the region into an area of stability, security, democracy and prosperity. In line with this House, I gave my assent - through my vote in favour - to supporting the creation and launch of the Black Sea Synergy. I believe the economic, social and cultural development of the region can be promoted, with respect for human rights and fundamental freedoms, by further liberalising trade and intensifying commerce within the region. In the context of development and greater integration between the Member States, by giving my assent, I encourage the growth and development of the Black Sea region by means of an action plan containing clear objectives and flagship initiatives.
in writing. - We call on the Commission and the European External Action Service (EEAS) to draw up a strategy for the Black Sea region in parallel with the review of the European Neighbourhood Policy, thus defining an integrated and comprehensive EU approach to addressing the challenges and opportunities of the region, with a detailed action plan, clear objectives, flagship initiatives and benchmarks. We believe that the strategy will make for effective coordination of activities and division of tasks. As well as this, the EP reiterates its call on the Commission and the EEAS to carry out regular reviews of the implementation of the strategy by establishing concrete monitoring, evaluation, follow-up and reporting mechanisms, and urges that the relevant European Parliament committees be consulted at key stages of this process.
As a result of the accession of Romania and Bulgaria to the European Union in 2007, some parts of the shores of the Black Sea became part of Europe. In the same year, a new European policy called Black Sea Synergy was created, which works to promote stability, security, democracy and prosperity in the region.
As early as 2008, the European Parliament expressed its support for the creation of the Synergy and also asked for the elaboration of a detailed Action Plan for the area with a number of concrete objectives to be reached. Unfortunately, so far, the project seems to have been a partial failure, partly as a result of the lack of visibility of the funds made available. A specific budget line must therefore be created for it as soon as possible. It should provide clear rules for disbursing funds, so that the requirements and the specific characteristics of the region can be focused upon.
We need to involve the local authorities, business communities and non-governmental organisations present in the territory to a greater extent. The potential for economic and social growth in the Black Sea region must be developed, starting with areas such as lifelong learning and the adjustment of education to labour market requirements, as well as planning an inter-regional trade strategy capable of increasing the volume of international trade.
in writing. - The strategic importance of the Black Sea in terms of energy, trade and transport can sometimes mean that environmental concerns are sidelined. In its 2007 communication on the Black Sea Synergy, the Commission stated that 'Community accession to the Convention on the Protection of the Black Sea against Pollution is a priority'. In 2008, the Commission confirmed that it was 'examining the conditions for European Community accession'. The report we voted on today reaffirms the importance of this convention, and I would like to reiterate the need for the Commission to continue towards full EU accession to it. We must work with other partners under this framework to ensure full implementation of the environmental protection measures which the region desperately needs.
I believe that the report, which is aimed at the development of the Black Sea region under the relevant EU strategy, deserves support. I consider it important for the EU to draw up an action plan regarding Black Sea synergy. Achieving peace and stability in the region is, in my opinion, a priority objective, and guaranteeing energy security through the Nabucco project is of no small importance either.
The Black Sea region is of major strategic importance for the European Union. This importance results from its geographical location, encompassing three Member States of the European Union, namely, Greece, Romania and Bulgaria, a candidate country, Turkey, and six partners, including Russia. Apart from this, the challenges with regard to security and energy supplies require the European Union to achieve greater involvement and commitment in its relations with the countries of this region. Therefore, I subscribe to the concerns expressed in the document voted on today, which fall into two categories: to guarantee peace, democracy and stability in the Black Sea region and to guarantee the security of the European Union's energy supply. I believe that from a regional point of view, it is necessary to create synergies and develop greater cooperation by establishing a more effective partnership with regard to transport and energy, with a view to greater diversification of supply channels and sources. The strengthening of the dialogue between the European Union and the Black Sea region will certainly be advantageous, since the different parties will be able to benefit from more effective cooperation.
I supported the report on EU strategy in the Black Sea region. The measures previously taken in the Eastern European Mediterranean were not coordinated and the results achieved have been marginal. The Black Sea region has known bilateral conflict for many, many years. In view of the fact that two EU Member States border the Black Sea and the region has therefore become one of the Union's direct neighbours, the European Union must engage more closely in regional dialogue in order to foster political stability in the region. Cooperation in establishing regional structures will also benefit the environmental situation, which is currently a cause for considerable concern. The EU needs to provide active support in order to influence the balance between economic development and environmental protection. After all, Europe also has interests that it pursues in the Black Sea region. The area is an integral part of the EU's energy strategy, so that this new strategy is an implementation of the higher energy strategy and will bring synergy and continuity to our work at European level.